               Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 1 of 106




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 US DOMINION, INC., DOMINION                     )
 VOTING SYSTEMS, INC., and                       )
 DOMINION VOTING SYSTEMS                         )
 CORPORATION                                     )
 c/o Cogency Global                              )
 1025 Vermont Ave, NW, Ste. 1130                 )
 Washington, DC 20005,                           )
                                                 )
 Plaintiffs,                                     )
                                                 )
 v.                                              )   Case No.
                                                 )
 PATRICK BYRNE                                   )
 9810 East Martha Rd.                            )
 Alta, UT 84092,                                 )
                                                 )
 Defendant.                                      )
                                                 )
                                                 )
                                                 )

                                          COMPLAINT

        1.       After blowing up his career at Overstock by having an affair with a Russian spy,

Patrick Byrne soon found himself a new pet project: promoting the false narrative that the 2020

election had been stolen. In fact, as Byrne has publicly admitted, he had already committed to that

narrative three months before the election took place. After the election, Byrne manufactured and

promoted fake evidence to convince the world that the 2020 election had been stolen as part of a

massive international conspiracy among China, Venezuelan and Spanish companies, the

Department of Justice (“DOJ”), the Department of Homeland Security (“DHS”), the Federal

Bureau of Investigation (“FBI”), prominent Republicans, Chief Justice John Roberts, and

Dominion, which, Byrne falsely claimed, committed fraud and helped steal the 2020 presidential

election.



                                                 1
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 2 of 106




       2.     Byrne pushed these lies in collaboration with Sidney Powell, her client Michael

Flynn, Rudy Giuliani, MyPillow’s CEO Mike Lindell, and others. To manufacture a fake report

that could be marketed as evidence against Dominion, Byrne engaged Russell Ramsland, a “Deep

State” conspiracy theorist who had peddled a false story about Dallas’s 2018 congressional

election and Kentucky’s 2019 gubernatorial election that Byrne and his collaborators deliberately

revised and repurposed for use against Dominion. Specifically, Ramsland had falsely claimed that

those elections had been rigged by voting machines using Venezuelan election-stealing software

controlled by a George Soros operative and that votes had been sent to CIA-funded databases in

Spain where they were changed and sent back to the United States. Byrne later intentionally

revised this false story to fit his preconceived narrative and falsely claimed that Dominion had

rigged the Dallas 2018 election—even though Dominion machines were not used in that election

or Kentucky’s 2019 gubernatorial election.

       3.     After flying to Michigan on Byrne’s jet at Rudy Giuliani’s behest, Ramsland’s team

produced a fake “forensic report” that falsely claimed that Dominion’s voting systems had been

“intentionally and purposefully designed with inherent errors to create systemic fraud and

influence election results,” which Byrne would later publish on his blog. The report was debunked

by the county’s Republican clerk, Michigan’s Secretary of State, and the Republican-led Michigan

Senate Oversight Committee, which was “appalled” at the “willful ignorance or avoidance” of the

truth by those behind the report, and recommended an investigation into “those who have been

utilizing misleading and false information about Antrim County to raise money or publicity for

their own ends.”




                                               2
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 3 of 106




       4.      Undeterred, Byrne and his allies recently ran a play out of the same playbook used

in Michigan: Byrne and Lindell helped bankroll another “Deep State” conspiracy theorist—Doug

Logan and his “Cyber Ninjas”—to conduct a sham “audit” in Arizona.

       5.      Byrne has also falsely represented that a convicted felon and college drop-out was

in fact a mathematician who had mathematical proof that Dominion machines had stolen the

election in Philadelphia—even though Dominion machines were not used in Philadelphia. Byrne

even featured the claims of a purported “military intelligence analyst” who was Ramsland’s

associate, and who had in fact flunked out of the military’s entry-level training course and later

admitted that the affidavit Sidney Powell’s team had written for him to sign was “misleading.”

       6.      Byrne bankrolled and promoted these facially implausible conspiracy theorists and

their fake reports even though he knew that votes are not sent abroad over the internet, but recorded

on paper ballots that are stored by local bipartisan election officials in the United States. He knew,

or at least recklessly disregarded, that the election fraud myth had originated from Ramsland’s

Dallas 2018 election story and had been conclusively disproven by independent audits, hand

counts of paper ballots, bipartisan election officials, election security experts, federal judges, DOJ,

DHS, the FBI, then-Attorney General Bill Barr, then-Director of the U.S. Cybersecurity and

Infrastructure Security Agency (“CISA”) Chris Krebs, Election Assistance Commissioner Ben

Hovland, Republican Georgia Governor Brian Kemp, Republican Georgia Secretary of State Brad

Raffensperger, and Republican former Colorado Secretary of State Wayne Williams.

       7.      To explain away why so many knowledgeable sources had rebutted these lies,

Byrne and his collaborators falsely claimed that Trump appointees, Republican officials, DHS,

DOJ, the FBI, and Chief Justice John Roberts were all in on a massive conspiracy to cover up the

theft of the election, that Dominion had bribed elected officials, and that Dominion had shredded




                                                  3
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 4 of 106




ballots to cover up the election fraud scheme. During an in-person meeting at the White House,

even then-President Donald Trump’s own senior advisors forcefully rejected these lies and told

Byrne, Powell, and Flynn how inherently improbable and ridiculous they were, after which Byrne

lost access to Trump.     Undeterred, Byrne dispatched his so-called “cyber experts” to give

MyPillow CEO Mike Lindell the fake spreadsheet containing fake MAC addresses that Lindell

has publicly (and falsely) touted as “absolute proof” against Dominion in a series of films he and

OAN broadcast.

       8.      Yet despite being put on notice of the facts by Trump’s own senior advisors and

Dominion itself—Byrne continues to stick to his manufactured, inherently improbable, profitable,

and demonstrable lies. In televised appearances, a blog series, a book, and a film, Byrne continues

pushing the election fraud myth about Dominion to this day.

       9.      Byrne was not hoodwinked by the ex-con or the conspiracy-theorists-for-hire. He

is far too intelligent to buy the nonsense he has been selling to the American public. He is a

Dartmouth-educated Marshall Scholar with a PhD from Stanford who, until he was pushed out in

disgrace in 2019, had a national platform as the CEO of a multi-billion-dollar company. By lying

about the 2020 election, Byrne catapulted himself back into the national spotlight, where he

promoted himself as an “us-against-the-world” hero, and won access to the highest echelons of

political power, including an in-person meeting with Trump at the White House.

       10.     But attention and access may not be the only benefits Byrne has gained by lying

about the election. He previously invested millions of dollars in—and continues promoting—

blockchain voting technology, which can succeed only if voters and elected officials reject the

auditable paper-based voting systems currently provided by Dominion. It may be plausibly




                                                4
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 5 of 106




inferred that Byrne is currently financially invested in—or otherwise connected to those who stand

to gain from—the rejection of Dominion in favor of blockchain technology.

       11.      This is not the first time that Byrne “engaged in a calculated and ruthless campaign

to inflict as much damage on [his victim’s] reputation as [he] could achieve” and “conduct[ed] a

vendetta in which the truth…was of no consequence” and in which his victim “became a

convenient means” to the end Byrne wanted to achieve.1 No, Byrne is a serial liar who was

previously court-ordered to pay an approximately $1 million judgment for defaming a Canadian

businessman.2

       12.      Byrne will not stop lying. But he can be held accountable for his lies. Dominion

brings this defamation lawsuit to hold Byrne accountable, to set the record straight, to vindicate its

rights, and to recover damages for the devastating economic harm Byrne has done.

                                Parties and Relevant Non-Parties

       13.      Plaintiff US Dominion, Inc. is a for-profit Delaware corporation with its principal

place of business in Denver, Colorado. It is majority-owned by a private equity firm whose

principal place of business is in New York, New York.

       14.      Plaintiff Dominion Voting Systems, Inc. is a for-profit Delaware corporation with

its principal place of business in Denver, Colorado, and has maintained an office in New York

since July 2009. It is a wholly owned subsidiary of US Dominion, Inc.

       15.      Plaintiff Dominion Voting Systems Corporation is a for-profit Ontario corporation

with its principal place of business in Toronto, Ontario. It is a wholly owned subsidiary of US




1
  Reasons for Judgment at 97, Nazerali v. Mitchell, No. 2016 BCSC 810 (Sup. Ct. B.C. Nov. 14,
2016), https://www.canlii.org/en/bc/bcsc/doc/2016/2016bcsc810/2016bcsc810.pdf.
2
  Id.

                                                  5
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 6 of 106




Dominion, Inc. (US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting

Systems Corporation are collectively referred to as “Dominion.”)

       16.     Defendant Patrick Byrne is an individual who is a resident of Utah and who spent

at least three months in Washington, D.C. waging a defamatory disinformation campaign against

Dominion in collaboration with Sidney Powell, General Michael Flynn, Rudy Giuliani, MyPillow

CEO Mike Lindell, and others. Byrne claims to have served as the CEO of Sidney Powell’s

fundraising website, Defending the Republic, Inc. (“DTR”) for approximately three weeks in

March 2021 before resigning in April 2021. During his purported three-week tenure as the CEO

of DTR, Byrne signed an affidavit in support of the Defendants’ motion to dismiss in US

Dominion, Inc. v. Sidney Powell, 1:21-cv-00040-CJN (D.D.C.).

       17.     General Michael Flynn is a retired U.S. Army lieutenant general and former

National Security Advisor under President Trump. In December 2017, Flynn pleaded guilty to the

felony of “willfully and knowingly” making false statements to the FBI.3

       18.     Sidney Powell is an attorney and the author of a self-published book that purports

to be a seminal work in “exposing ‘the Deep State.’” While representing Flynn, Powell wrote to

then-Attorney General Bill Barr seeking his assistance in exonerating Flynn.4 At Barr’s direction,

the DOJ moved to drop all charges against Flynn.5 Trump pardoned Flynn on November 25,




3
  Jeremy Herb, Katelyn Polantz, Evan Perez, & Marshall Cohen, Flynn pleads guilty to lying to
FBI,        is     cooperating       with      Mueller,     CNN       (Dec.       1,    2017),
https://www.cnn.com/2017/12/01/politics/michael-flynn-charged/index.html.
4
     Letter from S. Powell to W. Barr & J. Rosen (June 6, 2019),
https://storage.courtlistener.com/recap/gov.uscourts.dcd.191592/gov.uscourts.dcd.191592.122.2.
pdf.
5
  Eric Tucker & Michael Balsamo, Flynn dismissal a surprise? AG Barr in sync with Trump, AP
(May 9, 2020), https://apnews.com/article/virus-outbreak-donald-trump-us-news-ap-top-news-
politics-ae1ad252bb13490db2ceffc5d17b6d92.

                                                6
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 7 of 106




2020.6 The same day that Trump pardoned her client, Powell filed the first of several lawsuits

claiming that the election had been stolen from Trump, but all of her cases had been dismissed by

December 9, 2020. Judges across the country dismissed Powell’s lawsuits, which were based on

affidavits from Byrne’s and Ramsland’s associates, and said Powell’s claims were “nothing but

speculation and conjecture”7 and “largely based on anonymous witnesses, hearsay, and irrelevant

analysis of unrelated elections,”8 and characterized those witnesses and so-called “experts” as

having “reach[ed] implausible conclusions, often because they are derived from wholly unreliable

sources.”9 As result of one of Powell’s frivolous election fraud lawsuits, she currently faces

potential sanctions in Michigan. During a hearing on the sanctions motion, Powell’s co-counsel

admitted that Ramsland’s affidavit contained errors, and the presiding federal judge observed that

the “volume” of Powell’s purported evidence did not “equate with legitimacy or veracity” and that

Powell had submitted “fantastical” evidence in support of her claims.

       19.     Rudy Giuliani is the former mayor of New York City who has more recently found

work as a YouTube podcast host, a radio show host, and an attorney to Trump and the Trump

Campaign. Despite making false claims about Dominion on television, Giuliani never signed any

complaint concerning the 2020 election—whether for the Trump Campaign or anyone else—that

contained any allegations about Dominion. Indeed, in court filings he disclaimed any allegation

of fraud. Nonetheless, Giuliani helped orchestrate Ramsland’s production of the bogus “forensic

report” on Antrim County. On June 24, 2021, New York suspended Giuliani’s law license for



6
  Spencer H. Hsu & Ann E. Marimow, Michael Flynn judge says pardon doesn’t mean ex-national
security      adviser     is      innocent,     Wash.      Post       (Dec.     8,      2020),
https://www.washingtonpost.com/local/legal-issues/michael-flynn-case-
dismissed/2020/12/08/31abb5de-0975-11eb-a166-dc429b380d10_story.html.
7
  Op. & Order at 34, King v. Whitmer, No. 20-cv-12134 (E.D. Mich. Dec. 7, 2020) [Dkt. 62].
8
  Order at 24-25, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84].
9
  Id.

                                                7
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 8 of 106




making “knowing false and misleading factual statements to support his claim that the presidential

election was stolen from his client [Donald Trump].”10 On July 7, 2021, Washington, D.C.,

suspended Giuliani’s law license as well.11

       20.     Mike Lindell is the founder and CEO of My Pillow, Inc. (“MyPillow”). Lindell

has been called “one of the most prominent peddlers of bogus conspiracy theories” about the 2020

election, which include the lies about Dominion.12

                                     Jurisdiction and Venue

       21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between Plaintiffs and Defendant, and the amount in

controversy as to each Plaintiff exceeds $75,000.00, exclusive of interest and costs.

       22.     This Court has personal jurisdiction over Byrne pursuant to § 13-423 of the District

of Columbia Code because Byrne (i) transacted business within the District of Columbia, including

by promoting his personal brand and blockchain voting technology by making numerous

defamatory statements from within the District of Columbia; staying in the District of Columbia

from at least November 5, 2020, through December 24, 2020, and then again from January 4, 2021,

through January 8, 2021, to collude with Powell and Flynn, among others, in support of the

defamatory campaign against Dominion; appearing on television and radio shows broadcast from




10
    See Order, In re Giuliani, No. 2021-00506 (N.Y. Sup. Ct. June 24, 2021),
https://www.nycourts.gov/courts/ad1/calendar/List_Word/2021/06_Jun/24/PDF/Matter%20of%2
0Giuliani%20(2021-00506)%20PC.pdf; https://apnews.com/article/rudy-giuliani-new-york-law-
license-suspended-c67f4504a22f8642d6096f29e3a5c51e.
11
   Katelyn Polantz, Rudy Giuliani suspended from practicing law in Washington, DC, CNN
(July 7, 2021), https://www.cnn.com/2021/07/07/politics/rudy-giuliani-suspended-law-
washington/index.html.
12
   Matt Gertz, Pillow Fight: The right-wing media competition for Mike Lindell’s affection (and
money), Media Matters for America (Feb. 5, 2021), https://www.mediamatters.org/fox-
news/pillow-fight-right-wing-media-competition-mike-lindells-affection-and-money.

                                                 8
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 9 of 106




the District of Columbia, including InfoWars with Alex Jones and the Pete Santilli Show, during

which he carried out the defamatory campaign against Dominion; and speaking at rallies and

events held in Washington, D.C.; (ii) caused tortious injury by acts committed within the District

of Columbia, including and specifically by making false and defamatory statements about

Dominion within the District of Columbia; and (iii) caused tortious injury by acts committed

outside the District of Columbia while regularly doing business within, engaging in persistent

conduct within, and deriving substantial revenue from services rendered within the District of

Columbia. As further evidence of his strong ties to this District: Byrne spent much if not all of the

month of November 2020 as a guest at the Trump Hotel in Washington, D.C.; joined Rudy

Giuliani’s team for Thanksgiving dinner at a D.C. restaurant on November 26, 2020;13 visited the

White House, including posting photographs of himself inside and outside the White House on

December 20, 2020;14 and, as detailed throughout, filmed many video appearances and wrote many

of his blog posts from within the District, including, on information and belief, all defamatory

statements published between November 5, 2020, and December 24, 2020,15 and then again from

January 4, 2021 through January 8, 2021.


13
   Patrick Byrne, How DJT Lost the White House, Chapter 1: All the President’s Teams (11/3-
12/17), Deep Capture (Jan. 27, 2021), https://www.deepcapture.com/2021/01/november-3-
december-23-all-the-presidents-teams/ (Ex. 349). Exhibit numbers referenced within are
consecutively numbered with related cases Dominion v. Powell, No. 21-cv-00040-CJN (D.D.C.
Jan. 8, 2021), Dominion v. Giuliani, No. 21-cv-00213-CJN (D.D.C. Jan. 25, 2021), and Dominion
v. My Pillow, No. 21-cv-00445-CJN (D.D.C. Feb. 22, 2021).
14
   Patrick Byrne (@Patrick Byrne), Twitter (Dec. 20, 2021, 5:58 pm), previously available at
https://twitter.com/PatrickByrne/status/1340839110139932673
[https://web.archive.org/web/20210107043540/https://twitter.com/PatrickByrne/status/13408391
10139932673].
15
   See Patrick Byrne, How DJT Lost the White House, Introduction: Why I was Involved Before
November 3 & What I Learned Because I Was, Deep Capture (Jan. 24, 2021,
https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-was-
involved-before-november-3-and-what-i-learned-by-doing-so/ (Byrne writing on his blog Deep



                                                 9
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 10 of 106




       23.     Requiring Byrne to litigate these claims in the District of Columbia does not offend

traditional notions of fair play and substantial justice and is permitted by the Due Process Clause

of the United States Constitution. Dominion’s claims arise in part from defamatory statements

that Byrne made about Dominion from within the District of Columbia. Byrne availed himself of

numerous privileges in the District of Columbia, including those set forth above.

       24.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the events giving rise to the claims in this Complaint occurred in this District and, as discussed

above, because Byrne is subject to the Court’s personal jurisdiction in this District.

                                   FACTUAL ALLEGATIONS

                       John Poulos Founds and Builds a Company That
                  Allows Local Election Officials to Easily Audit Paper Ballots

       25.     Until the defamatory attacks starting after the 2020 Election, Dominion was a

thriving voting technology company and one of the fastest-growing technology companies in

North America. While Dominion was known within the voting machine industry and supplied

machines in 28 states, it was little-known to the public at large. It was founded in 2002, when

John Poulos came up with an idea to help people with vision impairments vote independently on

paper ballots. Poulos founded the business out of his basement in Toronto as Dominion Voting

Systems Corporation. From the beginning, Dominion’s objective has been accurate, transparent,

and accessible elections. All Dominion systems are capable of producing paper records and are

100% auditable, with testing, reviews, audits, and recounts subject to oversight and verification by




Capture that he arrived in Washington, D.C., about a week after the election); The Deep State’s
Front Gate, Quite Frankly (Nov. 27, 2020), https://soundcloud.com/quite-frankly-podcast/the-
deep-states-front-gate-ft-patrick-byrne-112720 (Byrne speaking on the podcast Quite Frankly,
saying he came to Washington, D.C. two days after the election and “posted up.”).

                                                 10
              Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 11 of 106




all political parties. Indeed, Dominion has been at the forefront of developing the technology to

produce auditable paper records.

        26.     As it grew, Dominion developed technology to solve many of the technical and

voter-intent issues that came to light as a result of the 2000 election. Its systems are certified under

standards promulgated by the U.S. Election Assistance Commission (“EAC”), which is located in

Washington, D.C., reviewed and tested by independent testing laboratories accredited by the EAC,

and were designed to be auditable and include a paper ballot backup to verify results.

        27.     Dominion Voting Systems Corporation procured its first U.S. contract in July 2009,

to provide voting machine technology to over 50 counties in the state of New York. After

procuring that contract, Dominion Voting Systems Corporation established a New York office,

hired 20 employees, set up a manufacturing supply in New York, and by the end of July,

incorporated a subsidiary company, Dominion Voting Systems, Inc., in Delaware.                  Poulos

voluntarily worked with the Committee on Foreign Investment in the United States (“CFIUS”) to

ensure it knew who he was and who was invested in Dominion. For the next several years,

Dominion’s systems were manufactured in the State of New York.

        28.     In June 2010, Dominion relocated its headquarters to Denver, Colorado. Dominion

continues to maintain an office and significant operations in New York to this day, and the State

of New York remains Dominion’s longest-standing and second most valuable customer (behind

Georgia).

        29.     Today, Dominion’s business is organized as US Dominion, Inc., and its two wholly

owned subsidiaries, Dominion Voting Systems, Inc. and Dominion Voting Systems Corporation.

        30.     Dominion contracts with state and local governments to provide its voting systems

and services in a majority of states across the country. Those contracts typically have multi-year




                                                  11
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 12 of 106




terms and range in value from tens of thousands of dollars to over a hundred million dollars,

depending on the jurisdiction and scope of the contract. Given the nature of the U.S. election

system and the voting services industry, Dominion’s contracts have historically been long-term

with high renewal rates. As of the 2020 election, Dominion had contracts to provide voting

machine technology in 28 states including, for example, the more than 50 counties in New York.

       31.     Dominion does not run elections—local election officials run them. Dominion’s

voting machines are used by local election officials to accurately tabulate votes from county-

verified voters using a durable paper ballot controlled and secured by those local election officials.

In other words, Dominion’s voting machines are a tool used by local election officials to count

paper ballots, and in that process create a fully auditable paper trail that allows for complete hand

recounts to confirm and verify election results.

       32.     By objective measures, the performance of Dominion’s machines was a huge

success in the 2020 election. Across the jurisdictions using Dominion’s voting machines—in the

midst of a pandemic—hand-count audits conducted as part of the vote certification process

repeatedly confirmed the accuracy of the Dominion machine vote tallies. As former President

Trump’s own Attorney General, Bill Barr, stated in his own words, Dominion’s machines were

just “counting machine[s], and they save everything that was counted. So you just reconcile the

two.   There had been no discrepancy reported anywhere, and I’m still not aware of any

discrepancy.”16




16
   Jonathan D. Karl, Inside William Barr’s Breakup with Trump, The Atlantic (June 27, 2021),
https://www.theatlantic.com/politics/archive/2021/06/william-barrs-trump-administration-
attorney-general/619298/.

                                                   12
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 13 of 106




                          Patrick Byrne Blows Up His Previous Career
                           By Having An Affair With a Russian Spy

       33.     Patrick Byrne attended Dartmouth College, where he received his B.A. in Chinese

studies. He then attended Cambridge University as a Marshall Scholar, where he earned a master’s

degree, before studying cryptography and mathematical logic while earning his PhD in Philosophy

from Stanford University. Byrne then served as a teaching fellow at Stanford University before

moving into the corporate world. In 1999, after leading two smaller companies, Byrne became the

CEO of Overstock.

       34.     On August 22, 2019, following the revelation that Byrne had had a romantic affair

with the now-notorious Russian agent, Maria Butina, who was sentenced to 18 months in prison

after being indicted by federal prosecutors for trying to infiltrate powerful political circles in the

United States at the direction of the Russian government,17 Byrne resigned from Overstock in

disgrace after the company’s insurance carrier presented an ultimatum: it would not renew its

policy as long as Byrne was in charge.18 The insurance carrier cited concerns about the board’s

ability to manage Byrne’s “personality and public comments.”19

              Byrne Has Invested In and Promoted Blockchain Voting Technology

       35.     Years ago, Byrne began investing in blockchain technology and has aggressively

promoted blockchain technology to be used in elections even though such technology has been




17
   Michael Corkery, Overstock C.E.O. Takes Aim at ‘Deep State’ After Romance With Russian
Agent, N.Y. Times (Aug. 15, 2019), https://www.nytimes.com/2019/08/15/business/overstock-
paul-byrne-maria-butina-affair.html.
18
   Abha Bhattarai, Inside Overstock.com, where a firebrand CEO and ‘Deep State’ intrigue took
center          stage,         Wash.          Post          (Sept.        27,          2019),
https://www.washingtonpost.com/business/2019/09/26/inside-overstockcom-where-firebrand-
ceo-deep-state-intrigue-took-center-stage/.
19
   Id.

                                                 13
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 14 of 106




“shown to be gravely vulnerable” and, unlike Dominion’s voting systems, does not provide a fully

auditable paper trail allowing for hand recounts of paper ballots.20

       36.     Starting in 2014, Byrne directed Overstock’s investments in a half-dozen

blockchain-based companies in areas such as voting.21 By 2016, Byrne and Overstock had

invested in SettleMint, a company with a blockchain application for voting.22

       37.     On March 7, 2019, Byrne announced that Overstock’s blockchain portfolio

company Voatz planned to “introduce a pilot program for the upcoming Denver municipal

elections allowing voters to use their own smartphones to cast votes.” Unfortunately for Byrne,

Voatz—like the other blockchain voting systems that have been tried—demonstrated “serious

security vulnerabilities enabling attackers to monitor votes being cast and to change or block

ballots at large scale, unnoticed by voters and election officials.”23

       38.     By September 2019, Byrne, through Overstock’s Medici Ventures, had invested

around $200 million into blockchain technology.24



20
   See Sunoo Park, Michael Specter, Neha Narula, & Ronald Rivest, Going from Bad to Worse:
From       Internet     Voting    to     Blockchain  Voting,    MIT      (Nov.   6,    2020),
https://people.csail.mit.edu/rivest/pubs/PSNR20.pdf; Pierrick Gaudry & Alexander Golovnev,
Breaking the Encryption Scheme of the Moscow Internet Voting System,
http://fc20.ifca.ai/preproceedings/178.pdf.
21
   Sheelah Kolhatkar, A Tycoon’s Deep-State Conspiracy Dive, The New Yorker (Dec. 14, 2020),
https://www.newyorker.com/magazine/2020/12/14/a-tycoons-deep-state-conspiracy-dive.
22
   Rob Marvin, Overstock CEO Patrick Byrne Talks Blockchain and Making History with t0, PC
Mag (Dec. 22, 2016), https://www.pcmag.com/news/overstock-ceo-patrick-byrne-talks-
blockchain-and-making-history-with-t0.
23
   See Sunoo Park, Michael Specter, Neha Narula, & Ronald Rivest, Going from Bad to Worse:
From       Internet     Voting    to     Blockchain  Voting,    MIT      (Nov.   6,    2020),
https://people.csail.mit.edu/rivest/pubs/PSNR20.pdf; Michael A. Specter, James Koppel, &
Daniel Weitzner, The Ballot is Busted Before the Blockchain: A Security Analysis of Voatz, the
First Internet Voting Application Used in U.S. Federal Elections, MIT (Aug. 2020),
https://www.usenix.org/conference/usenixsecurity20/presentation/specter.
24
   Billy Bambrough, Bitcoin ‘Messiah’ Goes To War With The ‘Deep State,’ Forbes (Sept. 22,
2019), https://www.forbes.com/sites/billybambrough/2019/09/22/bitcoin-messiah-goes-to-war-
with-the-deep-state/?sh=2888eb232bbd.

                                                  14
              Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 15 of 106




       39.      While the current size of Byrne’s investment in blockchain voting technology—

and his connections to those who stand to profit from such technology—remains unknown, Byrne

continues promoting blockchain voting technology, including as recently as June 2021.

        Byrne Commits to the Preconceived Narrative that the Election Will Be Stolen
         and Bankrolls a Team to Manufacture the “Evidence” to Support His Claim

       40.      Byrne is a serial defamer with a history of lying to get what he wants: He was

previously ordered to pay an approximately $1 million defamation judgment for falsely accusing

a Canadian businessman of being connected to “Osama bin Laden’s favorite financier,” the

Colombian drug cartel, the Russian mafia, and al Qaeda’s Golden Chain.25 The court concluded

that Byrne and his collaborators had “engaged in a calculated and ruthless campaign to inflict as

much damage on [his victim’s] reputation as they could achieve. It is clear on the evidence that

their intention was to conduct a vendetta in which the truth … was of no consequence. Their

mission was to expose what they conceive to be corrupt business practices … [Their victim]

became a convenient means to that end, even when he himself could not be demonstrated to be

corrupt.”26

       41.      Byrne had already committed to the preconceived narrative that the 2020 election

would be stolen months before the election had even happened. Byrne has publicly admitted on

numerous occasions that he was predicting a “stolen election” as early as August 2020, and before

the election, had “reverse engineered” how it was going to happen.27



25
   Reasons for Judgment at 97, Nazerali v. Mitchell, No. 2016 BCSC 810 (Sup. Ct. B.C. Nov. 14,
2016), https://www.canlii.org/en/bc/bcsc/doc/2016/2016bcsc810/2016bcsc810.pdf.
26
   Id.
27
    Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I Was (1.3), Deep Capture (Jan. 24,
2021), https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-
was-involved-before-november-3-and-what-i-learned-by-doing-so/; Tech Millionaire Funds



                                               15
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 16 of 106




       42.     In August 2020, Byrne met with Russell Ramsland of Allied Security Operations

Group (“ASOG”) to discuss the task of reverse engineering the “evidence” needed to support their

preconceived narrative about the election.

       43.     After a telephone call with Sidney Powell’s client, Michael Flynn—whom Byrne

knew had previously pled guilty to lying to the FBI about his contacts with Russian agents—Byrne

set up an operation in Washington, D.C. to manufacture the evidence they would need to mislead

people into believing that the election had been stolen.

       44.     Approximately one week after the election, Byrne met with Sidney Powell in an

office building just outside Washington, D.C.28 Despite having met Powell at that meeting

approximately one week after the election, the following week, on November 16, 2020, Byrne

falsely claimed that he had never met her.29

       45.     When Byrne decided to engage him, Ramsland was on the record publicly claiming

that the “Deep State” was formed in the 1930s in Nazi Germany by George Soros, George H.W.

Bush’s father, the Muslim Brotherhood, and “leftists.” (Soros was born in 1930.)30 Ramsland




Hacking Team 2020 Election was 100% Rigged, OAN (Nov. 23, 2020), previously available
at https://www.oann.com/tech-millionaire-funds-hacking-team-20-election-100-rigged/
[https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-81bd-
710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa] (Ex. 350); Patrick Byrne:
Dissecting The Electronic Steal, Operation Freedom Insider Insight (Nov. 24, 2020),
www.youtube.com/watch?v=5fs3tKtmiEA.
28
    Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I Was (1.3), Deep Capture (Jan. 24,
2021), https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-
was-involved-before-november-3-and-what-i-learned-by-doing-so/.
29
   Smackin’ the Kraken, Dark to Light with Frank & Beanz (Nov. 16, 2020), https://radioinfluenc
e.com/2020/11/16/dark-to-light-smackin-the-kracken/.
30
   John Savage, Texas Tea-Partiers Are Freaking Out over Deep-State Conspiracy Theories, Vice
(Sept. 20, 2018), https://www.vice.com/en/article/mbwgxx/texas-tea-partiers-are-freaking-out-
over-deep-state-conspiracy-theories.

                                                16
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 17 of 106




does not have any technical degrees, let alone one that would confer any expertise in voting

machines or election security.

       46.     But Ramsland had another qualification that prompted Byrne to hire him and his

team: Ramsland had already committed to the preconceived narrative that Byrne wanted to

promote and convert into the lie that Dominion had rigged the 2020 election. Before the 2020

election, Ramsland had publicly promoted the lie that the 2018 Dallas election and the 2019

Kentucky gubernatorial race had been rigged by voting machines using Venezuelan election-

stealing software controlled by a George Soros operative and that votes had been sent to CIA-

funded databases in Spain where they were changed and sent back to the United States.31 In

pushing the lie about the Dallas 2018 election, Ramsland had insinuated that Texas’s governor,

lieutenant governor, attorney general, and secretary of state—all of whom are Republicans—were

in on the conspiracy to coverup the steal and to prevent the use of paper ballots.32

       47.     As Byrne knew before hiring Ramsland, Ramsland’s claims about the 2018 Dallas

election are demonstrably false: Texas does not send votes to Spain, but uses paper ballots that

remain in the possession of Texas election officials and can be recounted by hand.

       48.     In short, Ramsland’s willingness to tell brazen lies about paper-based voting

systems—and his willingness to insinuate that everyone who rejects his lies are in on the




31
    Russ Ramsland, ACWT Interview 12.3.19, America Can We Talk? (Dec. 3, 2019),
https://www.youtube.com/watch?v=JiuaZlPqlW4; Election Fraud Exposed – Part 1, Economic
War          Room         with       Kevin         Freeman          (May          9,         2020),
https://www.youtube.com/watch?v=y_HQD5Rjw-g.
32
   Ironically, although Texas’s Attorney General Ken Paxton saw Ramsland’s machine fraud
conspiracy theory about the Dallas 2018 election for what it was, he later signed on to a frivolous
Supreme Court petition seeking to undo the result of the 2020 election by challenging election
procedures in swing states that Trump lost.

                                                 17
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 18 of 106




conspiracy—made him almost perfect for the task Byrne wanted him to perform. But collaborating

with Ramsland presented a few problems that Byrne needed to solve:

                      o First, Dominion machines were not used in the 2018 Dallas
                        election or the 2019 Kentucky election that Ramsland claimed
                        were stolen. Those elections used machines made by other
                        companies. But, as Byrne quickly figured out, falsely accusing
                        those companies of stealing elections would have done him no
                        good because, in order to support the preconceived narrative that
                        the 2020 election had been stolen, he would need to target
                        Dominion. Dominion was the company whose machines had
                        been used in the six swing states that had determined the
                        outcome of the 2020 election. Indeed, if Ramsland’s claims
                        about the machines in Texas and Kentucky were true, that would
                        cast doubt on Trump’s wins in those states and several other
                        states that used those machines in the 2020 election. But since
                        that fact undermined the false preconceived narrative that the
                        2020 election was stolen from Trump, Byrne deliberately
                        revised Ramsland’s story to fit his false preconceived narrative,
                        falsely claiming that Dominion’s machines had been used in the
                        2018 Dallas election.33

                      o Second, people might doubt the voting machine fraud claims of
                        a failed Republican congressional candidate and “Deep State”
                        conspiracy theorist with no technical degree or expertise in
                        voting machines or election security, especially when Texas
                        Attorney General Paxton—who continues to be a staunch Trump
                        supporter and who himself signed on to a Supreme Court
                        petition challenging the 2020 election—decided not to pursue
                        Ramsland’s far-fetched claims. So Byrne lied about the


33
  See, e.g., Former CEO of Overstock Says He Has Proof The Election Was Rigged, Can Overturn
Biden’s Win, Populist Press (Nov. 24, 2020), https://populist.press/former-ceo-of-overstock-says-
he-has-proof-the-election-was-rigged-can-overturn-bidens-win/ (Ex. 351) (“In 2018 in Dallas,
Texas, there was an election with some irregularities. The state government of Texas hired some
local cybersecurity experts. And they’re very good, with military intelligence and federal law
enforcement backgrounds, a very high-end cybersecurity group, to study the 2018 Dallas election,
to study these the irregularities. They found— and it had been run by Dominion election
systems.”); Tech Millionaire Funds Hacking Team 2020 Election was 100% Rigged, OAN (Nov.
23, 2020), previously available at https://www.oann.com/tech-millionaire-funds-hacking-team-
20-election-100-rigged/ [https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-
81bd-710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa] (Ex. 350); Patrick Byrne
says evidence of election fraud is real, Economic War Room with Kevin Freeman (Dec. 2, 2020),
https://youtu.be/PD_BHZQcmMI; Patrick Byrne: Dissecting the Electronic Steal, Operation
Freedom Insider Insight (Nov. 24, 2020), www.youtube.com/watch?v=5fs3tKtmiEA (Ex. 353).

                                               18
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 19 of 106




                          credentials of the team he was bankrolling, deliberately
                          misrepresenting that Ramsland’s group “was not just a ragtag
                          bunch of misfits,” but “professionals with extensive federal
                          backgrounds, with all kinds of experiences and certifications in
                          matters cyber”34 who had been hired by the state of Texas to
                          investigate so-called “irregularities” in the 2018 Dallas election,
                          even though Byrne knew that it was not the State of Texas that
                          had hired them, but—according to Ramsland himself—some
                          unidentified “citizens group” that had purportedly done so.35

                      o Third, Ramsland had presented his voting machine fraud claims
                        to DHS, but they did not find his claims credible enough to take
                        action.36 So to explain this away, Byrne lied again, expanding




34
   Patrick Byrne, How DJT Lost the White House, Introduction: Why I Was Involved Before
November 3 & What I Learned Because I was (1.3), Deep Capture (Jan. 24, 2021),
https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-introduction-why-i-was-
involved-before-november-3-and-what-i-learned-by-doing-so/.
35
   See, e.g., Tech Millionaire Funds Hacking Team 2020 Election was 100% Rigged, OAN (Nov.
23, 2020), previously available at https://www.oann.com/tech-millionaire-funds-hacking-team-
20-election-100-rigged/ [https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-
81bd-710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa] (Ex. 350); Interview with
Patrick            Byrne,           Glenn          Beck             (Dec.        1,         2020),
https://www.youtube.com/watch?v=pTZsBotGRgU&feature=youtu.be (noting that ASOG was
“hired by the state of Texas”); Patrick Byrne has been working with Ramsland and Merritt, BizTV
(Nov. 18, 2020), https://www.youtube.com/watch?v=PbAi7GhaSY8 (Ex. 352) (claiming that the
state of Texas hired the firm Byrne is working with to investigate the 2018 Dallas Election);
Former CEO of Overstock Says He Has Proof The Election Was Rigged, Can Overturn Biden’s
Win, Populist Press (Nov. 24, 2020), https://populist.press/former-ceo-of-overstock-says-he-has-
proof-the-election-was-rigged-can-overturn-bidens-win/ (Ex. 351) (“In 2018 in Dallas, Texas,
there was an election with some irregularities. The state government of Texas hired some local
cybersecurity experts. And they’re very good, with military intelligence and federal law
enforcement backgrounds, a very high-end cybersecurity group, to study the 2018 Dallas election,
to study these the irregularities. They found. And it had been run by Dominion election systems.”)
35
   See e.g., Patrick Byrne says evidence of election fraud is real, Economic War Room with Kevin
Freeman (Dec. 2, 2020), https://youtu.be/PD_BHZQcmMI; Patrick Byrne: Dissecting The
Electronic      Steal,    Operation      Freedom      Insider     Insight   (Nov.    24,    2020),
https://www.youtube.com/watch?v=5fs3tKtmiEA&feature=youtu.be (Ex. 353).
36
   Sarah Al-Arshani, Trump’s election-fraud claims can be traced back to a Texas businessman
who spent years falsely asserting that electronic voting machines manipulated votes, Business
Insider (May 10, 2021), https://www.businessinsider.com/trump-election-fraud-claims-can-be-
traced-back-texas-businessman-2021-5.

                                                19
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 20 of 106




                          the scope of his coverup and conspiracy to include DHS.37

       49.     After Byrne engaged him, Ramsland set out to manufacture evidence to support the

election fraud narrative that Byrne and his collaborators continue to promote to this day. He began

by submitting an affidavit in support of Sidney Powell’s sham election litigation in Michigan,

falsely claiming that there had been overvoting in Michigan based on figures from Minnesota;

Ramsland’s misrepresentation was publicly reported by December 4, 2020, and a court determined

that Ramsland’s affidavit contained “materially false information.”38

       50.     Meanwhile, Byrne—acting at the behest of Rudy Giuliani—dispatched Ramsland’s

team on Byrne’s jet to Antrim County, Michigan to manufacture a bogus report that could be

falsely advertised and marketed as evidence against Dominion. Of course, this was a scam to

generate more lies, a playbook that was later used by Byrne and others throughout the country to

create disinformation and to further promote those lies.

       51.     Antrim County, Michigan had gained national attention on Election Night when the

unofficial result indicated a win for Joe Biden. That happened because of a series of human errors

by the Antrim County Clerk: contrary to the instructions provided to her, she mistakenly failed to

update all of the voting machines’ tabulator memory cards and failed to perform the pre-election

logic and accuracy testing that would have caught her first mistake. Because of the checks and

balances in place to catch human errors, her mistakes were promptly caught as part of the normal



37
   Patrick Byrne, How DJT Lost the White House, Chapter 4: The Christmas Doldrums (December
23- noon January 6), Deep Capture (Feb. 4, 2021), https://www.deepcapture.com/2021/02/how-
djt-lost-the-white-house-chapter-4-the-christmas-doldrums-december-23-noon-january-6/ (Ex.
354) (insinuating that DHS was part of the conspiracy).
38
   Rule to Show Cause, Page v. Oath Inc., No. S20C-07-030 (Del. Super. Ct. Dec. 18, 2020); Clara
Hendrickson, Affidavit in Michigan lawsuit seeking to overturn election makes wildly inaccurate
claims           about         vote,         PolitiFact        (Dec.          4,         2020),
https://www.politifact.com/factchecks/2020/dec/04/russell-james-ramsland-jr/affidavit-
michigan-lawsuit-seeking-overturn-electi/.

                                                20
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 21 of 106




canvass process, well before the election result was made official. The official results were never

impacted by the clerk’s promptly corrected mistakes. Officials quickly confirmed that the

reporting error was indeed human and was not caused by Dominion’s voting machines. On

November 6, 2020, the Office of Michigan’s Secretary of State publicly announced that the

“erroneous reporting of unofficial results in Antrim county was a result of accidental error on the

part of the Antrim County Clerk. The equipment and software did not malfunction and all ballots

were properly tabulated.”39 And a few days later, a spokesperson for the Michigan Secretary of

State confirmed, “We have not seen any evidence of fraud or foul play in the actual administration

of the election. … What we have seen is that it was smooth, transparent, secure and accurate.”40

Antrim County Clerk Sheryl Guy, a Republican, confirmed there was no malfunction of the

Dominion machines in Antrim County: “There was no malice, no fraud here, just human error.”41

       52.     Intentionally disregarding the fact that the Antrim County issue had been caused by

the human error of the Republican county clerk, Ramsland delivered the bogus report he had been

commissioned to produce, falsely claiming that “Dominion Voting System is intentionally and

purposefully designed with inherent errors to create systemic fraud and influence election results.

The system intentionally generates an enormously high number of ballot errors.”42           Byrne



39
   The Office of Secretary of State Jocelyn Benson, False claims from Ronna McDaniel have no
merit (Nov. 6, 2020), https://www.michigan.gov/sos/0,4670,7-127-1640_9150-544676--,00.html.
40
   Nick Corasaniti, Reid J. Epstein, & Jim Rutenberg, The Times Called Officials in Every State:
No Evidence of Voter Fraud, N. Y. Times (Nov. 10, 2020), https://www.nytimes.com/2020/11/1
0/us/politics/voting-fraud.html.
41
   Ali Swenson, Posts falsify ties between election tech firm and Democrats, AP (Nov. 10, 2021),
https://apnews.com/article/election-2020-joe-biden-us-news-media-michigan-
43bdaa186e3b8d9d897cae3bd0c6cdc0?utm_medium=APFactCheck&utm_campaign=SocialFlo
w&utm_source=Twitter.
42
   Patrick Byrne, BOMBSHELL: Antrim County Computer Forensic Report, Deep Capture (Dec.
14, 2020), https://www.deepcapture.com/2020/12/antrim-county-computer-forensic-report/ (Ex.
355).

                                                21
                 Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 22 of 106




promptly published the Ramsland report on his blog under the headline, “BOMBSHELL: Antrim

County Computer Forensic Report,” which stated: “You wanted the evidence. Here is the

evidence.”43 In touting the Ramsland report, Byrne intentionally concealed a number of material

facts from readers in order to mislead them into believing the lie that the election had been stolen.

First, he concealed that the report was not an independent analysis, but had been manufactured by

someone who had already committed to the machine fraud narrative before gaining access to

Dominion machines. Second, voters in Antrim County, Michigan had voted by hand marking

paper ballots, such that the machine counts could be easily checked against the paper ballots in the

possession of the Republican county clerk—rendering claims of a vote-flipping algorithm or

enormous “error rate” in counting ballots inherently improbable because, if true, such features

would be easily discovered. Third, Byrne intentionally concealed that he had previously invested

in (and continues to promote) blockchain voting technology that competes with the paper-based

voting systems that he engaged Ramsland to disparage. Fourth, Byrne concealed that he himself

had dispatched Ramsland’s team to Michigan to prepare the report.

           53.     The Ramsland report that Byrne commissioned and touted is a total sham, prepared

by people who lack basic familiarity with voting machines and election security and who were

determined to support the preconceived narrative that the 2020 election was stolen. For example:

                          o The report references the “allowable election error rate
                            established by the Federal Election Commission.” As any real
                            election security expert knows, the Federal Election
                            Commission regulates campaign finance, not voting machines
                            or software. The EAC—Election Assistance Commission—
                            certifies voting machines and software, and of course had
                            certified Dominion’s technology well in advance of the 2020




43
     Id.

                                                  22
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 23 of 106




                         election.44

                     o The Ramsland report also claims that a “forensics team”
                       “perform[ed a] forensic duplication of the Antrim County
                       Election Management Server running Dominion Democracy
                       Suite 5.5.3-002.” But there is no Democracy Suite 5.5.3-002.
                       Instead, 5.5.3-002 is the version of the ImageCast Precinct
                       tabulator (i.e., the actual scanner), not the election management
                       server or software.

                     o The Ramsland report falsely claims that “all adjudication log
                       entries for the 2020 election cycle are missing” and must have
                       been “manually removed.” But Antrim County neither
                       purchased nor used—nor possessed the hardware required to
                       use—Dominion’s adjudication software, so obviously no “log
                       entries” had been “removed”—they never existed in the first
                       place because Antrim County did not use them.45

                     o The Ramsland report’s claim of a 68% “error rate” evidences a
                       fundamental misunderstanding of election software. The report
                       bases that so-called “error rate” off the tabulation logs. But the
                       tabulation logs do not reflect the machine’s tabulation of votes;
                       they record activities logged by the machine during the
                       tabulation process. So the report’s claim that “these …
                       tabulation totals were used as the official results” is false
                       (because they are a recording of machine activity, not votes).
                       Simply put, the authors of the report grossly misrepresented
                       what the logs show. While the report asserts that a huge
                       percentage of machine activity reflected in the tabulation logs
                       were “errors” or “warnings,” it offers no explanation of how its
                       authors identified or defined an “error” or “warning.” The report
                       references three settings—”reverse,” “divert,” and “override”—
                       as examples of these so-called “critical errors” or “warnings.”
                       But these are not “errors.” They are parameters used in the
                       tabulator to handle ballots that, for example, include write-in
                       candidates or ballots that contain votes for two candidates for
                       the same office. Calling these “errors” is analogous to claiming
                       that the low fuel indicator light turning on in a car is an “error.”
                       Similarly, just because the tabulator recorded, for example,

44
   How the U.S. Election Assistance Commission Facilitates Fair and Secure Elections, EAC (Dec.
3,      2020),     https://www.eac.gov/news/2020/12/03/how-us-election-assistance-commission-
facilitates-fair-and-secure-elections/; Certificate of Conformance, EAC (Sept. 14, 2018),
https://www.eac.gov/sites/default/files/voting_system/files/DSuite55_CertConf_Scope%28FINA
L%29.pdf.
45
   See Declaration of Ryan Macias, FactCheck.org, https://cdn.factcheck.org/UploadedFiles/Rebu
ttal_ASOG-Antrim_Report.pdf.

                                              23
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 24 of 106




                          “divert” does not mean that there was an error with the ballot or
                          the vote; precisely the opposite—it means that the machine
                          operated properly in response to that ballot.

       54.     The Ramsland report was swiftly and publicly debunked as the sham that it is.

Antrim County officials announced that it was “riddled with false and unsupported claims, baseless

attacks, and incorrect use of technical terms”46 and the former acting director of the Election

Assistance Commission’s Voting System Testing and Certification program—who is actually an

expert in election voting systems—determined that it showed a “grave misunderstanding” of

Antrim County’s voting system and “a lack of knowledge of election technology and process.”47

Michigan’s Attorney General and Secretary of State issued a joint statement that Ramsland’s report

was “critically flawed, filled with dramatic conclusions without any evidence to support them.”48

       55.     On June 23, 2021, Republican and Trump-supporting Michigan State Senator Ed

McBroom, the Chairman of the Republican-led Michigan Senate Oversight Committee, released

the results of an investigation that again confirmed the accuracy of the vote counts in Dominion

machines in Antrim County. Senator McBroom’s investigation determined that the conclusions

in the sham report were “indefensible” and based on “willful ignorance or avoidance” of the proof,

and recommended that the Michigan Attorney General consider investigating “those who have




46
   See Ali Swenson, Report spreads debunked claims about Dominion machines in Michigan
county, AP (Dec. 15, 2020), https://apnews.com/article/fact-checking-afs:Content:9847904839.
47
   See Todd Spangler, Former election security chief for Trump knocks down Antrim County
report, The Detroit Free Press (Dec. 16, 2020), https://www.freep.com/story/news/politics/electi
ons/2020/12/16/antrim-county-report-debunked-by-former-trump-election-official/3923499001/.
48
   AG. SOS: Plaintiff’s Report in Antrim County Election Lawsuit Demonstrates Lack of Credible
Evidence in Widespread Fraud or Wrongdoing, Michigan Dep’t of Attorney General (Dec. 14,
2020), https://www.michigan.gov/ag/0,4534,7-359-92297_47203-547422--,00.html.

                                               24
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 25 of 106




been utilizing misleading and false information about Antrim County to raise money or publicity

for their own ends.”49

       56.     Despite knowing from the public reporting and his own interactions with Ramsland

that the Antrim County issue was caused by human error, that Ramsland is not a reliable source,

and that his report showed a grave misunderstanding of the technology in question and has been

thoroughly debunked by Republicans, Byrne (who, again, is a sophisticated Dartmouth-educated

Marshall Scholar with a PhD from Stanford) continues to tout the Ramsland report as evidence

proving his lies about Dominion.

       57.     Even though the Republican-led Senate committee exposed the Antrim County

“forensic report” for the fraud that it was, millions of people were fooled into believing it. Having

found tremendous success with the fake report on Antrim County, Michigan, Byrne and his

collaborators are now deploying the Michigan strategy in Maricopa County, Arizona—funding

another “Deep State” conspiracy theorist who pre-committed to the election fraud narrative to

conduct a fake “audit” that can be marketed by Byrne and his collaborators as additional evidence

of election fraud. In fact, this blueprint for creating fear and disinformation is being deployed

across the country.

 Independent Audits, Hand Recounts, Trump Appointees, and Republican Officials Disprove
 and Debunk the False Election Fraud Narrative Promoted by Byrne and His Collaborators

       58. On November 9, 2020, Maricopa County, Arizona, completed a hand audit of paper

ballots as required by state law that showed a 100% match with the counts from the Dominion




49
   Report on The November 2020 Election in Michigan, Michigan Senate Oversight Comm.
(last visited Aug. 5, 2021), https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf.

                                                 25
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 26 of 106




machines used in Maricopa County. The count was overseen by Republican, Libertarian, and

Democratic officials.50 The results were widely reported.51

       59. Also on November 9, 2020, Georgia Voting System Implementation Manager Gabriel

Sterling held a press briefing where he rebutted inaccurate claims made about an update to

machines on the eve of the election, confirming that “nothing was done to the . . . system after

[October 31],” when voter files were updated as part of normal procedure. He explained that

claims of voter fraud were “nonsense. Don’t buy into these things. Find trusted sources.”52

       60. On November 10, 2020, The New York Times reported: “Election officials in dozens

of states representing both political parties said that there was no evidence that fraud or other

irregularities played a role in the outcome of the presidential race . . .” The Times contacted the

offices of the top election officials in every state. Notably, all 29 Republican secretaries of state

were surveyed, most responding directly to The Times. None reported any major voting issues,

refusing to back up claims of a fraudulent election.53

       61. Also on November 10, 2020, Kansas Secretary of State Scott Schwab declared:

“Kansas did not experience any widespread, systematic issues with voter fraud, intimidation,




50
   Summary of Hand Count Audits - 2020 General Election, Arizona Secretary of State (last
updated Nov. 17, 2020), https://azsos.gov/election/2020-general-election-hand-count-results.
51
   Brian Trusdell, Arizona AG Confident Few, If Any, Election Anomalies, Newsmax (Nov. 11,
2020), https://www.newsmax.com/politics/brnovich-arizona-election-
anomalies/2020/11/11/id/996643/.
52
    News Conference on Georgia Vote Count, C-SPAN (Nov. 9, 2020), https://www.c-
span.org/video/?477943-1/news-conference-georgia-vote-count.
53
   Nick Corasaniti, Reid J. Epstein, & Jim Rutenberg, The Times Called Officials in Every State:
No Evidence of Voter Fraud, N. Y. Times (Nov. 10, 2020), https://www.nytimes.com/2020/11/1
0/us/politics/voting-fraud.html.

                                                 26
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 27 of 106




irregularities or voting problems. … We are very pleased with how the election has gone up to

this point.”54 Kansas used Dominion machines during the 2020 election.

       62. On November 11, 2020, The New York Times published an article titled, “No,

Dominion voting machines did not delete Trump votes,” which quoted an election-technology

expert who explained that “[m]any of the claims being asserted about Dominion and questionable

voting technology is misinformation at best and, in many cases, they’re outright

disinformation.”55

       63. On November 12, 2020, CISA confirmed that there was “no evidence that any voting

system deleted or lost votes, changed votes, or was in any way compromised.”56 This widely-

reported public announcement from the Trump Administration’s own experts on election security

disproved the election-rigging lies about Dominion.

       64.     On November 13, 2020, Michigan Judge Timothy Kenny made clear that the

attempts to allege fraud in the election were “not credible.” Judge Kenny rejected an attempt by

Trump allies to block the certification of the vote in Wayne County, Michigan, in Constantino v.

City of Detroit. Judge Kenny rejected the Plaintiffs’ claims of election fraud and unequivocally

concluded: “Plaintiffs’ interpretation of events is incorrect and not credible.”57




54
   Id.
55
   Jack Nicas, No, Dominion voting machines did not delete Trump votes., N.Y. Times (Nov. 11,
2020), https://www.nytimes.com/2020/11/11/technology/no-dominion-voting-machines-did-not-
delete-trump-votes.html.
56
   Cybersecurity & Infrastructure Security Agency, Joint Statement From Elections Infrastructure
Government Coordinating Council & The Election Infrastructure Sector Coordinating Executive
Committees (Nov. 12, 2020), https://www.cisa.gov/news/2020/11/12/joint-statement-elections-
infrastructure-government-coordinating-council-election.
57
   Op. & Order, Constantino v. City of Detroit, No. 20-014780 (Mich. 3d Jud. Cir. Ct. Wayne Cty.
Nov. 13, 2020), http://cdn.cnn.com/cnn/2020/images/11/13/costantino.et.al.v.wayne.boc.et.al.opi
nionorder.pdf.

                                                 27
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 28 of 106




       65.     On November 16, 2020, fifty-nine specialists in election security publicly and

forcefully rebutted the lies about Dominion, explaining that “no credible evidence has been put

forth that supports a conclusion that the 2020 election outcome in any state has been altered

through technical compromise.”58 “Anyone asserting that a US election was ‘rigged’ is making

an extraordinary claim, one that must be supported by persuasive and verifiable evidence. ... We

are aware of alarming assertions being made that the 2020 election was ‘rigged’ by exploiting

technical vulnerabilities. However, in every case of which we are aware, these claims either have

been unsubstantiated or are technically incoherent.”59

       66.     On November 17, 2020, the Republican chairman of the Maricopa County Board

of Supervisors reported that in Arizona, there was no evidence of voter fraud, the evidence

overwhelmingly showed the results were accurate, and the Dominion equipment met mandatory

requirements during logic and accuracy testing before the Presidential Preference Election, the

Primary Election, and the General Election. The Chairman also stated that “after each of these

2020 elections, the hand count audit showed the machines generated an accurate count.”60 That

same day, the Maricopa County Board of Supervisors published a letter to voters about election




58
   Nicole Perlroth, Election Security Experts Contradict Trump’s Voting Claims, N.Y. Times (Nov.
16, 2020), https://www.nytimes.com/2020/11/16/business/election-security-letter-trump.html.
59
   Tony Adams, Prof. Andrew W Appel, et al., Scientists say no credible evidence of computer
fraud in the 2020 election outcome, but policymakers must work with experts to improve
confidence, Joseph Hall (Nov. 16, 2020), https://josephhall.org/papers/Experts-Statement-on-the-
US-2020-General-Election-16NOV2020-1057.pdf.
60
   12 News, Republican Maricopa County Chairman Says ‘No Evidence of Fraud or Misconduct’
in        Presidential         Election,       Fox        61       (Nov.        17,       2020),
https://www.fox61.com/article/news/politics/elections/maricopa-county-chairman-says-no-
evidence-of-fraud-or-misconduct-in-presidential-election/75-6aba1803-850a-460f-8f86-
b185a41f4708;         Letter      from      Clint     Hickman       to     Maricopa      County
Voters (Nov. 17, 2020), https://www.maricopa.gov/DocumentCenter/View/64676/PR69-11-17-
20-Letter-to-Voters.

                                               28
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 29 of 106




results, confirming “[m]ore than 2 million ballots were cast in Maricopa County and there is no

evidence of fraud or misconduct or malfunction.”61

       67.     Also on November 17, 2020, the Associated Press released a report debunking the

claim that Smartmatic owns Dominion Voting Systems: “Both Dominion and Smartmatic have

released statements saying no ownership relationship exists between the two competing firms.

Indra Sistemas, a Spanish company, told The Associated Press in an email it has never developed

any project or had a commercial, contractual or corporate relationship with either firm.”62

       68.     The same day, The Wall Street Journal reported that “Dominion Voting Systems

Corp., a little-known voting-machine supplier that has come under criticism from President Trump,

was a linchpin in the 2020 election that federal and state officials praise as being free from

tampering.”63 The article continued: “A phalanx of federal agencies, state officials across the

country overseeing elections and voting-equipment vendors said last week that ‘there’s no

evidence that any voting system deleted or lost votes, changed votes, or was in any way

compromised.’”64

       69. The Editorial Board for The Wall Street Journal also published a piece that same day

that refuted false claims about Dominion and stated, “there’s no good evidence of voting problems

that would come close to” calling into question Biden’s leads in the swing states.65



61
   Id.
62
    Ali Swenson, Smartmatic does not own Dominion Voting Systems, AP (Nov. 17, 2020),
https://apnews.com/article/fact-checking-afs:Content:9740535009.
63
   Alexa Corse, Voting Machine Supplier Criticized by Trump in Spotlight on Election Integrity,
Wall Street Journal (Nov. 17, 2020), https://www.wsj.com/articles/voting-machine-supplier-
criticized-by-trump-in-spotlight-on-election-integrity-
11605624361?mod=searchresults_pos17&page=2.
64
   Id.
65
   The Editorial Board, Rage Against the Voting Machine, Wall Street Journal
(Nov. 17, 2020), https://www.wsj.com/articles/rage-against-the-voting-machine-11605656036.

                                                29
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 30 of 106




       70.     On November 20, 2020, Georgia announced the results of its hand count of 100%

of the paper ballots cast in Georgia’s election. As Georgia Secretary of State Raffensperger

announced, this audit “upheld and reaffirmed the original outcome produced by the machine tally

of votes cast. Due to the tight margin of the race and the principles of risk-limiting audits, this

audit was a full manual tally of all votes cast. The audit confirmed that the original machine count

accurately portrayed the winner of the election.”66 This hand recount verified the accuracy of the

Dominion machine counts and conclusively disproved the accusations against Dominion.

      Byrne’s Collaborator Sidney Powell is Called Out for Failing to Produce Evidence
                          and the Trump Campaign Disavows Her

       71.     On November 20, Fox News’s Tucker Carlson publicly called out Byrne’s

collaborator Sidney Powell for failing to produce any evidence to support the outlandish and

incredible claims that she had been making about Dominion.67 Despite his invitation to Powell to

appear on his show and present her evidence, “she never sent [] any evidence, despite a lot of

requests … not a page.” When he and his staff kept pressing Powell to present evidence, “she got

angry” and told them stop contacting her. So Carlson and his staff checked with others in and

around the Trump Campaign and people in positions of authority, who said that Powell had “never

given them any evidence either.” Carlson concluded that Powell “never demonstrated that a single

actual vote was moved illegitimately by software from one candidate to another. Not one.”

       72.     On November 22, 2020, the Trump Campaign itself publicly disavowed Powell by

issuing the following statement: “Sidney Powell is practicing law on her own. … She is not a



66
   Historic First Statewide Audit Of Paper Ballots Upholds Result Of Presidential Race, Georgia
Secretary          of       State         (last        visited       Aug.       5,        2021),
https://sos.ga.gov/index.php/elections/historic_first_statewide_audit_of_paper_ballots_upholds_r
esult_of_presidential_race.
67
   Tucker Carlson, Time for Sidney Powell to show us her evidence, Fox News (Nov. 19, 2020),
https://www.foxnews.com/opinion/tucker-carlson-rudygiuliani-sidney-powell-election-fraud.

                                                30
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 31 of 106




member of the Trump Legal Team. She is also not a lawyer for the President in his personal

capacity.”68

 Intentionally Disregarding the Independent Audits, Hand Recounts, Trump Appointees, and
          Republican Elected Officials That Debunked His False Election Narrative,
                        Byrne Goes on Television to Promote His Lies

       73.     Even though Byrne was well aware that the Ramsland report was a sham and even

after independent audits, hand recounts, Trump appointees, and Republican officials had

confirmed the accuracy of the vote counts from Dominion machines in the 2020 election, and even

after the Trump Campaign itself had disavowed Sidney Powell because of the outlandish and

embarrassingly evidence-free lies she had been pushing, Byrne continued to promote the false

preconceived narrative that Dominion had stolen the election. In an effort to explain away why

DHS and Republican elected officials had rebutted his false claims, Byrne began falsely accusing

them of being in on the conspiracy.

       74.     On November 17, 2020, Byrne appeared on Newsmax’s National Report and

falsely claimed that “the outcome [of the election] was rigged,” the rig “was very strategic” by

targeting “five counties,” and that explained Biden’s “come-from-behind victory” in those

counties.69 Byrne knew these claims were false, not only from the information available in the

public record, but also from Byrne’s own “investigation,” which had failed to turn up any credible

evidence to support his false claims. Nonetheless, Byrne also falsely told Newsmax’s audience

that Ramsland’s team had been hired by the State of Texas to investigate the Dominion voting




68
   Maggie Haberman & Alan Feuer, Trump Team Disavows Lawyer Who Peddled Conspiracy
Theories        on        Voting,          N.Y.     Times       (Nov.    22,        2020),
https://www.nytimes.com/2020/11/22/us/politics/sidney-powell-trump.html.
69
   Patrick Byrne, NewsmaxTV Breaks Cone of Silence, Millions Hear Story There First, Deep
Capture (Nov. 17, 2020), https://www.deepcapture.com/2020/11/newsmaxtv-breaks-cone-of-
silence-millions-hear-story-there-first/ (Ex. 363).

                                               31
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 32 of 106




machines which “ran” the Dallas’s 2018 election. He did so even though Byrne knew that: (1)

Dominion’s voting machines had not been used in Dallas’s 2018 election; (2) the State of Texas

had not hired Ramsland’s team to investigate Dallas’s 2018 election; and (3) Ramsland’s

outlandish claims and purported evidence had already been investigated and rejected by DHS.

       75.     On November 23, 2020, Byrne appeared on Operation Freedom Insider Insight and

repeated the false claims Newsmax broadcast, falsely claiming that “[t]his election was completely

rigged” and that Dominion’s software had been built to cheat.70 And later that day, Byrne appeared

on OAN and announced that he was on a mission to save the country from “widespread machine

and software election fraud.”     To explain away the fact that DHS—then led by a Trump

appointee—had already evaluated Byrne’s evidence and found his outlandish claims to be

meritless, Byrne pushed the inherently improbable lie that DHS was in on a massive conspiracy

and had “crammed down” the evidence “from high levels.”71 And before going on the air, Byrne

repeated the lie to OAN’s Chanel Rion that Ramsland’s team had been hired by the State of Texas

to investigate the Dominion voting machines used in Dallas’s 2018 election. He did so intending,

expecting, and reasonably foreseeing that Rion would repeat his lies on the air. When Rion

foreseeably repeated Byrne’s lies on the air, Byrne did not correct the record, but endorsed the lies

he had planted.72

       76.     Because Georgia’s 100% hand recount—conducted under a Republican governor

and a Republican secretary of state—had conclusively debunked Byrne’s false claim that the vote



70
   Patrick Byrne: Dissecting The Electronic Steal, Operation Freedom Insider Insight (Nov. 24,
2020), https://www.youtube.com/watch?v=5fs3tKtmiEA&feature=youtu.be (Ex. 353).
71
   Tech Millionaire Funds Hacking Team 2020 Election was 100% Rigged, OAN (Nov. 23, 2020),
previously available at https://www.oann.com/tech-millionaire-funds-hacking-team-20-election-
100-rigged/          [https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-81bd-
710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa] (Ex. 350).
72
   Id.

                                                 32
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 33 of 106




tallies in Dominion machines had been manipulated, Byrne knew he needed to do something to

discredit their recount. So, on November 24, 2020, he began falsely accusing Dominion of bribing

them, saying: “I think it’s going to turn out that one of these Republicans at a state level may have

gotten ‘election insurance.’ The promise they would keep being elected. The sum involved to

purchase Dominion machines was $100 million. Every state that uses Dominion—we should

investigate who signed the order to bring it in.”73 Byrne never presented any evidence of this claim

because it is false and was obviously manufactured to discredit the results of the hand recount of

paper ballots.

       77.       On November 29, 2020, Byrne appeared on an episode of The Naked Truth Report

in a segment titled “Founder of Overstock, Patrick Byrne: Caught 100 Percent Rigged Election,”

again claiming that the election was “rigged, very strategically,” with “100% certainty” using

algorithms in the voting machines, and Byrne specifically pointed to Dominion software, which

he falsely asserted were “Venezuelan systems.”74

       78. On December 1, 2020, Trump-appointee and then-U.S. Attorney General Bill Barr

publicly announced: “There’s been one assertion that would be systemic fraud and that would be

the claim that machines were programmed essentially to skew the election results. And the DHS

and DOJ have looked into that, and so far, we haven’t seen anything to substantiate that.”75




73
   Former CEO Of Overstock Says He Has Proof The Election Was Rigged, Can Overturn Biden’s
Win, Populist Press (Nov. 24, 2020), https://populist.press/former-ceo-of-overstock-says-he-has-
proof-the-election-was-rigged-can-overturn-bidens-win/ (Ex. 351).
74
   #TNTR, Founder of Overstock, Patrick Byrne: Caught 100 Percent Rigged Election, The Naked
Truth Report (Nov. 29, 2020), https://www.youtube.com/watch?v=UPtHWlTuji4 (Ex. 356).
75
   Michael Balsamo, Disputing Trump, Barr Says No Widespread Election Fraud, AP (Dec. 1,
2020), https://apnews.com/article/barr-no-widespread-election-fraud-
b1f1488796c9a98c4b1a9061a6c7f49d.

                                                 33
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 34 of 106




       79.     On December 7, 2020, a second Georgia recount once again confirmed the results

and the accuracy of the Dominion system.

       80.     On December 8, 2020, Byrne appeared on another broadcast of Operation Freedom

Insider Insight titled, “Patrick Byrne: Blowing Open the Election Steal,” where he again falsely

claimed that the 2020 election was hacked by Dominion machines using software that had been

created by Hugo Chavez to rig elections.76 And, in an effort to excuse the Supreme Court’s

inevitable rejection of the meritless election fraud lawsuits being pushed by Byrne’s allies, Byrne

sought to discredit Chief Justice John Roberts by falsely insinuating that Roberts is a pedophile

who may be “compromised” because, Byrne claimed, his name appeared on the log book for

Jeffrey Epstein’s “Lolita Express.”

       81.     In that same broadcast, Byrne alleged that Dominion had rigged the 2016

Democratic Primary and stole it from Senator Bernie Sanders on behalf of Hillary Clinton, and as

part of a cover up of that steal, Dominion had orchestrated the murder of former DNC employee

Seth Rich because Dominion “could not have let a guy who had the kind of knowledge that we’re

now talking about, to walk around. They couldn’t let him walk around if he was not on board.”77

Not only was that claim completely ludicrous on its face, Byrne has never offered a shred of

evidence supporting this wild accusation. In fact, claims of some sort of conspiracy surrounding

Mr. Rich’s tragic death had been widely and thoroughly debunked years before Byrne made his

wild and false claims.78    Fox News had retracted its story claiming that there were any


76
   Patrick Byrne: Blowing Open the Election Steal, Operation Freedom Insider Insight (Dec. 8,
2020), https://www.youtube.com/watch?v=8lGdRb8IZKA (Ex. 365).
77
   Id.
78
   See, e.g., Colleen Shalby, How Seth Rich’s death became an Internet conspiracy theory, L.A.
Times (May 24, 2017), https://www.latimes.com/business/hollywood/la-fi-ct-seth-rich-
conspiracy-20170523-htmlstory.htm; Lauren Carroll, The baseless claim that slain DNC staffer



                                                34
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 35 of 106




conspiratorial elements to Mr. Rich’s tragic death more than three years earlier,79 and had settled

claims against it by Mr. Rich’s parents two weeks before Byrne’s statements.80

       82.     On December 12, 2020, Byrne spoke at a MyPillow-sponsored rally in Washington,

D.C., where he again pushed the election fraud myth and referred the audience to his televised

appearances. That same day, Byrne tweeted an image of a fake TIME magazine cover with the

false accusation that “Dominion Voting System” was “Changing America’s Votes.”




Seth     Rich      gave     emails     to     WikiLeaks,     PolitiFact (May    23,     2017),
https://www.politifact.com/factchecks/2017/may/23/newt-gingrich/claim-slain-dnc-staffer-seth-
rich-gave-emails-wiki/.
79
   Statement on coverage of Seth Rich murder investigation, Fox News (May 23, 2017),
https://www.foxnews.com/politics/statement-on-coverage-of-seth-rich-murder-investigation.
80
   See David Folkenflik, Fox News Settles With Seth Rich’s Parents For False Story Claiming
Clinton Leaks, NPR (Nov. 24, 2020), https://www.npr.org/2020/11/24/938545344/fox-news-
settles-with-seth-richs-parents-for-false-story-claiming-clinton-leaks.

                                                35
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 36 of 106




        President Trump’s Own Senior Advisors Explicitly Inform Byrne and Powell
            That Their Accusations Are Nonsensical and Inherently Improbable

       83.     On the evening of Friday, December 18, 2020, Patrick Byrne, Sidney Powell,

Michael Flynn, and Emily Newman (a lawyer on Powell’s team) showed up at the White House

unannounced and promoted their lies about Dominion to Trump and his senior advisors.81

       84.     Before the meeting, White House staff had spent weeks poring over the underlying

affidavits and other claims of fraud being promoted by Powell, Byrne, and their allies. Trump’s




81
  Jonathan Swan & Zachary Basu, Bonus episode: Inside the craziest meeting of the Trump
presidency, Axios (Feb. 2, 2021), https://www.axios.com/trump-oval-office-meeting-sidney-
powell-a8e1e466-2e42-42d0-9cf1-26eb267f8723.html.

                                              36
               Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 37 of 106




team had done its due diligence and knew the specific details of what was being alleged. They

found that the allegations fell apart under basic scrutiny.

         85.     During the meeting at the White House, Trump’s own advisors made it abundantly

clear that the election fraud accusations being promoted by Powell, Byrne, and Flynn were

nonsensical and entirely dependent on the inherently improbable premise that federal judges, the

FBI, the DOJ, and Trump appointee and Attorney General Bill Barr were all corrupt and in on a

massive conspiracy with Dominion, foreign governments, and bipartisan election officials across

the country. For example, White House staff secretary Derek Lyons pointed out that Powell had

lost every election fraud lawsuit she had brought. To excuse away those losses, Powell argued

that “[e]very judge is corrupt.” White House senior advisor Eric Herschmann responded, “That’s

your argument? Even the judges we appointed? Are you out of your fucking mind?”82

         86.     Powell and Flynn then began trashing the FBI, the DOJ, and Attorney General Bill

Barr, arguing that they could not be trusted and that they should be fired and replaced, and that

Powell should be appointed as a “special counsel” to investigate election fraud.83 White House

counsel Pat Cipollone responded that they were totally wrong and aggressively defended the DOJ

and FBI, saying they had looked into every major claim of fraud that had been reported.

Herschmann concurred, pointing out that Powell had received exculpatory Brady material in

Flynn’s case “from the exact same people in the Department of Justice that you’re now saying are

corrupt.” 84

         87.     When Byrne argued that “guys with big guns and badges” should seize Dominion’s

voting machines around the country, Herschmann responded, “What are you, three years old?”



82
   Id.
83
   Id.
84
   Id.

                                                 37
                 Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 38 of 106




After Lyons and Trump Campaign attorney Matt Morgan (by speakerphone) expressed skepticism

toward the proposal, Trump patched in national security advisor, Robert O’Brien, who said that he

saw no evidence to support the notion of declaring a national emergency to seize voting

machines.85

           88.     Before he left the White House, Byrne was not able to resist snapping and posting

a selfie online to prove that he had gotten access:




                      After Trump’s Senior Advisors Reject Byrne’s False Claims,
                       Byrne Continues Pushing the Disinformation Campaign,
                          and Encourages People to Take Action on January 6

           89.     Four days after Trump’s own senior advisors had pointed out the nonsensical and

inherently improbable nature of Byrne’s claims, Byrne doubled down during an episode of Steel




85
     Id.

                                                  38
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 39 of 106




Truth with Ann Vandersteel.86 He told viewers he had been living in Washington, D.C. for the

last three months assembling evidence of election fraud, and he urged viewers to come join him

“by the 5th and even the 4th” to fight alongside him because “we cannot bend the knee to this …

transparently rigged election.” While he stated that he did not “want any violence” and “I hope

nobody gets killed,” he also declared to the viewers that they “have a duty there too. It’s telling,

you know, that your grandfathers waded ashore at Normandy. You can get your butt off the couch

on January 6.”87

       90.     On January 5, 2021, during a speech at a “Stop the Steal” rally in Washington, D.C.

with his collaborator Flynn, Byrne told the crowd that “if we let this go down, we are crossing that

line [from a Republic into an authoritarian regime] and we will never recover;” that the American

people won’t “get a chance to change it, your children won’t get another chance to change it, and

their children won’t get another chance;” that he “know[s] what’s coming for us” because he lived

in communist China; and that “the Left” has “eroded many of our freedoms over recent decades.”

He also said that the “mainstream people are doing everything they can to normalize this craziness,

this imposter president that they have created,” urged the crowd to never “put up with a rigged

election,” and said “we have a lot of hope for tomorrow … there’s a lot of ways this can go.”88

       91.     The next day, on January 6, 2021—the day that the United States Congress

convened to certify the results of the 2020 U.S. Presidential Election—Byrne attended a MyPillow-

sponsored rally on the Ellipse outside the White House where Byrne had intended to speak and




86
     Ann Vandersteel & Patrick Byrne 12_22_2020, Steel Truth (Dec. 22, 2020),
https://rumble.com/vc5rtr-ann-vandersteel-and-patrick-byrne-12-22-2020-steel-truth.html (Ex.
357).
87
   Id.
88
   General Michael Flynn, Patrick Byrne speaking at Trump protest on Jan. 5th, 2021, YouTube
(Jan. 5, 2021), https://www.youtube.com/watch?v=DB2PdqOIxGI (beginning at 7:55).

                                                39
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 40 of 106




where Rudy Giuliani and other speakers promoted the lies that Byrne and his collaborators had

been pushing for months. Rallygoers marched from that rally to the United States Capitol and a

mob pushed through the barricades, smashed windows, broke down doors, and stormed into the

halls of the Capitol. The Capitol was placed on lockdown, buildings were evacuated, and

Congress’s certification of the election was temporarily halted. A banner at the riot read:

               NO
               Machine
               DOMINION
               STEALS!




                             After Losing Access to the President,
                       Byrne Passes a Fake Spreadsheet To Mike Lindell

       92.     On January 9, 2021, realizing that he “didn’t have any more access to the President”

but that MyPillow CEO Mike Lindell did, Byrne sent his team of so-called “white-hat hackers” to

give Lindell the “proof”—a fake spreadsheet with fake MAC addresses—that Lindell later touted




                                                40
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 41 of 106




as “absolute proof” that will cause the Supreme Court to rule 9-0 that Trump should be reinstated

as president.89

       93.        Although both Byrne and Lindell have falsely claimed that the spreadsheet proves

the hacking and manipulation of vote tallies in Dominion machines, the IP addresses in the

“Target” IP address field of the spreadsheet are not the IP addresses of Dominion voting machines

at all, but the IP addresses of county websites; those IP addresses are publicly available in free

online databases where anyone can copy them and paste them into a spreadsheet. Whoever copied

and pasted those publicly available county website IP addresses into the spreadsheet also populated

the spreadsheet with fake MAC addresses, identified in the sheet as the “ID” columns.90 As Byrne

surely knew from his technical background and interest in election hacking, the first six digits of

a MAC address are called an organizational unique identifier (“OUI”), which identifies the

manufacturer of the device,91 and OUIs and MAC addresses are registered with and administered

by the Institute of Electrical and Electronics Engineers (“IEEE”).92 A basic MAC address and

OUI search, with which Byrne is familiar, confirms that the IDs in the spreadsheet are fake.

       94.        Although Byrne claimed that the spreadsheet was sourced from the “best cyber-

forensics specialist” he had ever met, it appears to have been sourced from a conspiracy theory




89
   Billionaire Patrick Byrne Talks About Being Enlisted by a Federal Agency To Bribe Hillary
Clinton, The Eric Metaxas Radio Show (July 6, 2021), https://rumble.com/vjihax-patrick-byrne-
announces-his-brand-new-documentary-on-2020-election-fraud-th.html.
90
   Philip Bump, Mike Lindell’s ‘fraud’ allegations are even more ridiculous than you might think,
Wash. Post (June 4, 2021), https://www.washingtonpost.com/politics/2021/06/04/mike-lindells-
fraud-allegations-are-even-more-ridiculous-than-you-might-think/.
91
   See Definition, Organizational Unique Identifier, PC Magazine (last visited Aug. 5. 2021),
https://www.pcmag.com/encyclopedia/term/oui.
92
   See IEEE SA – Registration Authority, IEEE Standards Association (last visited Aug. 5, 2021),
https://standards.ieee.org/products-services/regauth/index.html.

                                                 41
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 42 of 106




blog, The American Report. The American Report is run by people identified as “Mary Fanning”

and Alan Jones, who are facially unreliable for many reasons, including:

             •   Neither “Mary Fanning” nor Alan Jones have any apparent background in
                 cybersecurity or intelligence.

             •   Before the identity of its registrant was concealed through the use of a proxy
                 service, The American Report’s website was originally registered by someone
                 identified as Mary Kirchhoefer. Federal Election Commission contribution
                 records reveal that Mary Fanning Kirchhoefer made a number of contributions
                 to the Trump Campaign, the Republican National Committee, and other
                 conservative causes and politicians from 2000-2020, first identifying herself as
                 a “homemaker” and then, beginning in 2016, as “retired.” A LinkedIn profile
                 for “Mary Fanning Kirchhoefer” reveals no education, no credentials, no
                 expertise, and no work history, except that it claims Kirchhoefer is the “owner”
                 of “Roper Brown,” a purported interior design firm with no company website.

             •   Alan Jones, for his part, is a self-described “musician and film composer.”

             •   For years, “Fanning” and Jones have pushed outlandish conspiracy theories,
                 such as claiming in 2015 that the United States government had been infiltrated
                 by the Muslim Brotherhood.

             •   In 2017, “Fanning” and Jones began spewing a new conspiracy theory: people
                 within the U.S. intelligence community had used a “supercomputer” called the
                 “Hammer” to spy on then-candidate Donald Trump.

             •   In August 2020, “Fanning” and Jones self-published a book claiming that people
                 in the Obama Administration had commandeered the “supercomputer” in order
                 to spy on political opponents, including Trump, and that the investigation that
                 resulted in the Mueller Report and President Trump’s first impeachment was a
                 “Deep State” coverup for the alleged domestic surveillance done using the
                 “supercomputer.”

             •   As the 2020 presidential election neared, “Fanning” and Jones repurposed their
                 conspiracy theory for the upcoming election, claiming that the “Hammer” and a
                 software program called “Scorecard” would be used to steal the election from
                 Trump.

             •   “Fanning” and Jones relied on Dennis Montgomery as the source for the
                 “Hammer and Scorecard” conspiracy theory they promoted. Montgomery is a
                 facially unreliable source for a number of reasons, including but certainly not
                 limited to:

                     o Montgomery claims to have invented the so-called “Hammer”
                       supercomputer and the “Scorecard” software. But he also claimed to


                                               42
                Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 43 of 106




                            U.S. intelligence agencies that he had invented software that could
                            decode secret messages in Arabic-language news broadcasts. After his
                            too-good-to-be-true technology was revealed to be exactly that, he is now
                            considered to be the “maestro behind what many current and former U.S.
                            officials and others familiar with the case now believe was one of the
                            most elaborate and dangerous hoaxes in American history.”93

                         o Montgomery also convinced disgraced former Maricopa County Sheriff
                           Joe Arpaio to pay him $120,000 for “computer data” that Montgomery
                           claimed would “show an illegal conspiracy between the U.S. Department
                           of Justice and federal judges,” a claim that was deemed by local officials
                           to be “bogus.”

                  •   The “Hammer and Scorecard” conspiracy theory sourced from Montgomery and
                      promoted by “Fanning” and Jones on The American Report blog was publicly
                      debunked by Trump appointee and election security expert Chris Krebs and
                      other credible sources.

      After Being Banned from Twitter and Failing to Prevent Joe Biden’s Inauguration,
       Byrne Publishes a Blog Series Featuring Fake Evidence and Discredited Experts

          95.     On January 13, 2021, Byrne was suspended from Twitter for the first time for

spreading disinformation about election fraud.94

          96.     On January 20, 2021, Joe Biden was inaugurated as the 46th President of the United

States.

          97.     From January 27, 2021 to February 9, 2021, Byrne published a six-part series on

his Deep Capture blog entitled: “How DJT Lost the White House.” In the series, Byrne brags

about his role propagating the disinformation campaign and about how he, Powell, and Flynn had

gotten access to the White House. He also repeats the lie that the 2020 election had been stolen as

part of a massive international conspiracy among China, Venezuelan and Spanish companies, the

DOJ, the DHS, the FBI, and Dominion, whose voting systems, Byrne falsely claimed using the



93
   Travis Daub, How a Reno casino con man duped the CIA and pulled one of the ‘most dangerous
hoaxes’ in American history, PBS (Oct. 14, 2014), https://www.pbs.org/newshour/nation/reno-
casino-conman-pulled-greatest-hoax-american-history.
94
   Byrne was later permanently banned from Twitter on March 1, 2021.

                                                  43
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 44 of 106




conclusion of the sham Ramsland report he commissioned, had been “intentionally and

purposefully designed with inherent errors to create systemic fraud and influence election results.”

In an effort to fool his readers into believing the lie, Byrne also featured the fake spreadsheet he

had passed along to MyPillow CEO Mike Lindell, as well as other fake evidence and discredited

experts that he apparently discovered in the dark corners of the internet while scouring for anything

he could find to support his false preconceived narrative that had, by that time, been conclusively

disproven by independent audits and hand recounts and powerfully rejected by Trump’s own

appointees and senior advisors. For example:

       98.     The fake spreadsheet. Byrne posted the fake spreadsheet that he had given to

MyPillow CEO Mike Lindell, falsely claiming that it documented the flipping of 299,567 votes

via attacks on election systems across Pennsylvania, Michigan, Wisconsin, Arizona, Nevada, and

Georgia.95 Even after being specifically notified of the above information and independent

evidence proving that the spreadsheet is a fake, Byrne did not remove the spreadsheet from his

blog or retract his demonstrably false claim that the spreadsheet reflected “packet traffic on

Election Day 2020” from a “cyber-forensic specialist” who had “documented vote-flipping in the

Problematic 6 states amounting to 299,567 votes, just enough in each state to flip the election.”96

       99.     The misleading photograph. Byrne posted a photograph and falsely claimed that

it proved that Dominion voting machines are manufactured in China. Byrne wrote: “On the dictum




95
   Patrick Byrne, How DJT Lost the White House, Chapter 2: Was there Foreign Interference in
this     Election?    You     Make     the   Call.,   Deep      Capture     (Jan    31,   2021),
https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-chapter-2-was-there-
foreign-interference-in-this-election-you-make-the-
call/ [https://web.archive.org/web/20210220160932/https://www.deepcapture.com/2021/01/how-
djt-lost-the-white-house-chapter-2-was-there-foreign-interference-in-this-election-you-make-the-
call/] (Ex. 358).
96
   Id.

                                                 44
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 45 of 106




that ‘a picture is worth 1,000 words,’ I will start with something to end debate on whether

Dominion machines are made in China,” followed by a photograph of boxes stamped “Dominion

Voting” and “Made in China.”97       But, as Byrne is well aware—and as Dominion specifically

pointed out to him in a letter on March 31, 2021—the photo depicts boxes of transport bags used

to transport Dominion machines. While the transport bags are made in China and a small number

of subcomponents are sourced from China (just as microchips in many Americans’ cell phones

and computers are sourced from China), the voting machines are not. Although the words

“Transport Bag” were partially obscured behind a metal beam, part of those words can be made

out on the boxes, just to the right of the navy and ivory beam on the left side of the photo:




97
     Id.

                                                 45
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 46 of 106




       100.    After it was specifically pointed out to Byrne that the photograph depicts boxes of

transport bags rather than voting machines, the photograph was removed from Byrne’s blog, but

Byrne has never retracted his false claim that there was photographic evidence that “Dominion

machines are made in China,” a claim Byrne offered as evidence in support of his broader

defamatory accusation that Dominion stole the 2020 election.98

       101.    The convicted felon. Byrne also promoted and published videos by Edward

Solomon, whom Byrne falsely represented was a “mathematician.”99 In the videos, Solomon plays

with spreadsheets and claims they contain mathematical proof that algorithms in Dominion

machines manipulated votes, stealing the election from Trump in Philadelphia and elsewhere.

Information that was readily available in the public domain before Byrne published Solomon’s

videos shows Dominion machines were not even used in Philadelphia in the 2020 election.100 And

far from being a “mathematician,” Mr. Solomon is an “installer” at Creative Playthings (a swingset

construction company) and a “Carpenter/Labor” at Racanelli Construction, Inc.101 His LinkedIn




98
   March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359); Patrick Byrne, How
DJT Lost the White House, Chapter 2: Was there Foreign Interference in this Election? You Make
the Call., Deep Capture (Jan 31, 2021), https://www.deepcapture.com/2021/01/how-djt-lost-the-
white-house-chapter-2-was-there-foreign-interference-in-this-election-you-make-the-
call/ [https://web.archive.org/web/20210220160932/https://www.deepcapture.com/2021/01/how-
djt-lost-the-white-house-chapter-2-was-there-foreign-interference-in-this-election-you-make-the-
call/] (Ex. 358).
99
    Patrick Byrne, How DJT Lost the White House, Chapter 1: All the President’s Teams (11/3-
12/17), Deep Capture (Jan. 27, 2021), https://www.deepcapture.com/2021/01/november-3-
december-23-all-the-presidents-teams/ (Ex. 349).
100
     March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359) (citing Verified
Voting, https://verifiedvoting.org/verifier/#mode/search/year/2020/state/42/county/101); Ali
Swenson, Philadelphia does not use Dominion Voting Systems technology, AP (Nov. 22, 2020),
https://apnews.com/article/fact-checking-afs:Content:9798361760.
101
     Mr. Solomon’s personal Facebook page contains details about his work and education. Mr.
Solomon’s                   Facebook               is               available              here:
https://www.facebook.com/solomonscourge/about_work_and_education.

                                               46
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 47 of 106




profile says he “attended” Stony Brook University, but does not indicate that he graduated.102 As

publicly available records reflect, Mr. Solomon pled guilty to a felony charge of “criminal sale of

a controlled substance” and—according to records from New York’s Department of Corrections—

Solomon served seven months and five days in jail for his crime.103 Yet even after Byrne was

specifically notified of all these facts and the publicly available evidence proving them, he did not

remove Solomon’s videos from his blog or retract his false representation that Solomon was a

“clear-speaking mathematician” who had uncovered mathematical proof that Dominion had stolen

the election, as opposed to a college dropout and convicted felon who made the demonstrably false

claim that Dominion machines had been used in Philadelphia in the 2020 election.104

       102.    The failed treasure hunter. Byrne’s blog also put forward as “experts” Jovan

Pulitzer and an unidentified purported “senior corporate security expert” and published the lie—

apparently sourced from them—that “someone from China Telecom had come through the Internet

onto the Smart Thermostat in order to connect to” a “tabulating machine” in Georgia.105 Pulitzer

is not an expert in voting machines, and his claims have been disproven by independent forensic

analysis conducted by a testing laboratory certified by the U.S. Election Assistance Commission




102
    See Mr. Solomon’s LinkedIn is available here: https://www.linkedin.com/in/edward-solomon-
965842145/.
103
    See People v. Solomon, 162 A.D.3d 912, 912, 80 N.Y.S.3d 81, 82 (2018).
104
    March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359); Patrick Byrne, How
DJT Lost the White House, Chapter 1: All the President’s Teams (11/3-12/17), Deep Capture (Jan.
27, 2021), https://www.deepcapture.com/2021/01/november-3-december-23-all-the-presidents-
teams/ (Ex. 349).
105
    Patrick Byrne, How DJT Lost the White House Chapter 4: The Christmas Doldrums (December
26- noon January 6), Deep Capture (Feb. 4, 2021), https://www.deepcapture.com/2021/02/how-
djt-lost-the-white-house-chapter-4-the-christmas-doldrums-december-23-noon-january-6/ (Ex.
354).

                                                 47
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 48 of 106




and recommended by the National Institute of Standards and Technology, which found “no

evidence of the machines being tampered.”106 As explained by Georgia’s Secretary of State:

              [F]ailed treasure hunter, J. Hutton Pulitzer, or Commander Pulitzer (no
              record of military experience), claimed that he had “hacked” Georgia’s
              voting system. The treasure hunter provided no evidence … that he had
              done so, only claiming it had happened. … In another election
              disinformation-filled hearing, a small group of Republicans in the Georgia
              State Senate featured the claims of failed inventor and failed treasure hunter
              J. Hutton Pulitzer as a star witness. In his presentation, Hutton Pulitzer,
              formerly J. Jovan Philyaw, claimed without providing any evidence that he
              had “hacked” a poll pad. He then went on to claim that meant that the entire
              voting system was compromised even though the poll pad, like the poll
              books which they have replaced, are never connected to the rest of the
              voting system.

              Hutton Pulitzer was the inventor of CueCat, a cat shaped device that, when
              connected to the computer, allowed users to scan barcodes on ads that would
              bring up the website where they could purchase the advertised product. The
              device attracted $185 million in investment before becoming “an anathema
              of the tech industry and a cautionary tale for investors.” In 2006, it was
              listed as one of the “25 worst tech products of all time” by PC World
              magazine.

              Hutton Pulitzer later became a treasure hunter, searching unsuccessfully for
              the Ark of the Covenant and later claiming that a sword, that was likely a
              fake, not only had “‘magical’ magnetic properties” but was also a sign that
              ancient Romans had visited North America by 200 A.D.

              His published work is comprised largely of “Commanders Lost Treasures”
              books, a separate one for many states in the U.S., and includes “How to Cut
              Off Your Arm and Eat Your Dog.”

              …

              In a statement, poll pad creator KnowInk said: “The assertions made about
              unauthorized access to our systems are patently false. The man claiming
              that someone ‘got into’ our systems did not happen according to our
              forensic analysis. There was no ‘hack,’ there was no ‘back door’ entry, there
              was no ‘pump and dump,’ and there was no access through a ‘thermostat’


106
    Secretary Raffensperger Announces Completion of Voting Machine Audit Using Forensic
Techniques: No Sign of Foul Play, Georgia Secretary of State (last visited Aug. 5, 2021),
https://sos.ga.gov/index.php/elections/secretary_raffensperger_announces_completion_of_voting
_machine_audit_using_forensic_techniques_no_sign_of_foul_play.

                                               48
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 49 of 106




               located hundreds of miles away in Savannah.”107

       103.    Yet even after Byrne had been put on specific written notice of the above facts and

supporting evidence, Byrne has not retracted his false claim—sourced from the failed treasure

hunter and debunked by forensic analysis and Georgia’s Republican Secretary of State—that a

Dominion machine had been hacked through a thermostat.108

       104.    The misleading affidavit from the former mechanic who failed out of an entry-

level training course on military intelligence. Also in support of his false claims against

Dominion, Byrne touted the affidavit of an anonymous purported “military intelligence analyst”

as “evidence” that the “election was rigged.”109 Byrne’s purported “military intelligence analyst”

has since been identified as Josh Merritt, an associate of Russell Ramsland who has admitted that

he never actually worked in military intelligence and that the declaration that Powell’s team wrote

for him to sign is “misleading” and he “was trying to backtrack” on it.110 Far from being a “military

intelligence analyst,” Merritt is an IT consultant and former mechanic who washed out of the

military’s entry-level training course on intelligence.111 Yet, even after being put on specific

written notice of the above facts and supporting evidence, Byrne did not remove Merritt’s affidavit



107
    Georgia Secretary of State, Fact Check: Georgia Senate Masquerades Failed Treasure Hunter
as             Hacker              and              Election            Security            Expert,
https://sos.ga.gov/index.php/elections/fact_check_georgia_senate_masquerades_failed_treasure_
hunter_as_hacker_and_election_security_expert.
108
    March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359); Patrick Byrne, How
DJT Lost the White House, Chapter 4: The Christmas Doldrums (December 23- noon January 6),
Deep Capture (Feb. 4, 2021), https://www.deepcapture.com/2021/02/how-djt-lost-the-white-
house-chapter-4-the-christmas-doldrums-december-23-noon-january-6/ (Ex. 354).
109
    Patrick Byrne, Evidence Grows: ‘20 Election Was Rigged, Deep Capture (Nov. 24, 2020),
https://www.deepcapture.com/2020/11/election-2020-was-rigged-the-evidence/ (Ex. 360).
110
    Emma Brown, Aaron C. Davis, & Alice Crites, Sidney Powell’s secret ‘military intelligence
expert,’ key to fraud claims in election lawsuits, never worked in military intelligence, Wash. Post
(Dec. 11, 2020), https://www.washingtonpost.com/investigations/sidney-powell-spider-spyder-
witness/2020/12/11/0cd567e6-3b2a-11eb-98c4-25dc9f4987e8_story.html.
111
    Id.

                                                 49
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 50 of 106




from his blog or retract the false claim that the affidavit was a “fine, heavily-documented affidavit

from a Military intelligence analyst concerning Chinese, Iranian, and Russian penetration of

Dominion Voting” that constituted “evidence” that the “election was rigged.”112 Nor has Byrne

ever disclosed to his audience that Merritt is a member of the Oath Keepers, an anti-government

group that has been identified as “one of the … most dangerous extremist groups in the country.”113

       105.    The video “evidence” of ballot shredding that does not show any ballots or

shredding. In an obvious attempt to discredit Georgia’s 100% hand recount of paper ballots that

had confirmed the accuracy of the vote counts from Dominion’s machines, Byrne published the

demonstrably false claim that Dominion paid to have 3,000 pounds of ballots in Georgia destroyed

by “super-duper military-grade shredding,” that the shredding truck was intercepted, and that the

partially-shredded ballots were dumped onto the floor of a local police station, along with Chinese

print shop receipts and shipping labels on the outside of the boxes that held the ballots.114

Apparently, to explain away the fact that no police officers have ever come forward to corroborate

this outlandish lie, Byrne piled on another false and inherently improbable accusation: that DHS

initially took over the investigation but was pressured to back off the investigation so that the

FBI—who Byrne is also apparently accusing of being in on the (nonexistent) sweeping




112
    March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359); Patrick Byrne,
Evidence Grows: ‘20 Election Was Rigged, Deep Capture (Nov. 24, 2020),
https://www.deepcapture.com/2020/11/election-2020-was-rigged-the-evidence/ (Ex. 360).
113
    Mike Giglio, The Secret Source Who Helped Fuel Trump’s Big Lie, The New Yorker (July 28,
2021),     https://www.newyorker.com/news/american-chronicles/the-secret-source-who-helped-
fuel-trumps-big-lie; Ronan Farrow, A Former Marine Stormed The Capitol As Part Of A Far-Right
Militia, The New Yorker (Jan. 14, 2021), https://www.newyorker.com/news/news-desk/a-former-
marine-stormed-the-capitol-as-part-of-a-far-right-militia.
114
    Patrick Byrne, How DJT Lost the White House, Chapter 4: The Christmas Doldrums
(December       23-    noon     January       6),   Deep   Capture     (Feb.     4,    2020),
https://www.deepcapture.com/2021/02/how-djt-lost-the-white-house-chapter-4-the-christmas-
doldrums-december-23-noon-january-6/ (Ex. 354).

                                                 50
               Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 51 of 106




international conspiracy involving Dominion and bipartisan election officials across the country—

could take over and finish the shredding.

            106.   Although Byrne falsely claimed that this ludicrous conspiracy theory was

“documented in photos and film,”115 he has never produced any such photos or film, nor even a

shred of evidence from the alleged ton and a half of ballots and Chinese shipping labels on the

floor of the police station, nor any other credible evidence to corroborate this ridiculous lie.

Instead, the only “evidence” he put forward is a video of innocuous footage of parking lots and

cars coming and going, without any footage of ballots being moved or shredded, along with a

voice-over of an enthusiastic conspiracy theorist simply asserting—without any photographic or

video evidence whatsoever—that the cars in the video were suspicious (they were not).116

            107.   This fake evidence is all Byrne has put forward because, as Byrne knows, he has

no real evidence to support the ballot-shredding lie. No such evidence exists because the tale is a

fantasy, plainly fabricated out of whole cloth to explain away the fact that Georgia’s 100% hand

recount of paper ballots conclusively disproved the lie that the tallies in Dominion machines had

been manipulated. Bipartisan election officials—including Trump-supporting Republicans—

have repeatedly confirmed the vote tallies and debunked the ballot-shredding lies. As reported by

The New York Times a month before Byrne published the ballot-shredding lie on his blog:

                   “There is no shredding of ballots going on,” Mr. Sterling said with clear
                   annoyance. “That’s not real. It’s not happening.”

                   Workers did shred secrecy envelopes: the blank envelopes that protect the
                   privacy of a voter’s absentee ballot and go inside an outer envelope. It’s
                   the outer envelope that voters have to sign, and election officials have kept
                   those outer envelopes as required by law. The secrecy envelopes, however,
                   “have no evidentiary value,” Mr. Sterling said, because by definition, they



115
      Id.
116
      Id.

                                                    51
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 52 of 106




               have no identifying information on them.117

       108.    Similarly, as reported by PolitiFact a month before Byrne published the ballot-

shredding lie on his blog:

               State election officials rejected the claim, as did election officials from
               Fulton County, who identified the pieces of paper as the waste from the
               envelopes that absentee ballots come in.

               “There are no shredded ballots. We’ve had no credible reports of this
               happening anywhere,” Mr. Sterling told PolitiFact. “It’s a federal crime to
               shred ballots. It’s not happening, and if there was evidence as such, law
               enforcement would be called and there would be an investigation.”118

       109.    Even after Byrne was specifically notified of the above facts and supporting

evidence, he did not retract his false claim that Dominion had paid to shred ballots in Georgia.119

Nor did he come forward with the “photos and film” evidence that he claimed to have. If Byrne

actually had evidence—as opposed to anonymous hearsay and a video that does not show what he

claim it shows—that a federal crime had occurred, he would have provided it to law enforcement

and included it in his blog posts and book. The fact that he has not done so proves that he does

not have the evidence he claims to have.




117
    Maggie Astor, A Georgia election official debunked Trump’s claims of voter fraud, point by
point, N.Y. Times (Jan. 4, 2021), https://www.nytimes.com/2021/01/04/us/politics/trump-
georgia-election-fraud.html.
118
    Samantha Putterman, Facebook posts Says shredded ballots were found in Dell boxes in
Georgia, PolitiFact (Jan. 6, 2021), https://www.politifact.com/factchecks/2021/jan/06/facebook-
posts/no-there-were-no-shredded-ballots-found-during-geo/.
119
    March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359); Patrick Byrne, How
DJT Lost the White House, Chapter 4: The Christmas Doldrums (December 23- noon January 6),
Deep Capture (Feb. 4, 2021), https://www.deepcapture.com/2021/02/how-djt-lost-the-white-
house-chapter-4-the-christmas-doldrums-december-23-noon-january-6/ (Ex. 354).

                                                52
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 53 of 106




       110.   On February 17, 2021, Byrne repackaged his blog series—with additional

fabrications about Dominion and the 2020 election—as a self-published book that retails on

Amazon for $7.99.120

 Byrne Becomes the Purported Chairman and CEO of Sidney Powell’s Fundraising Website
                 Just Long Enough to Submit an Affidavit to This Court

       111.   On March 15, 2021, after Dominion had sued Sidney Powell for defamation and

alleged that her fundraising website, Defending the Republic, Inc. (“DTR”), was her alter ego,

Byrne signed an affidavit claiming that he was “currently” serving as the Chairman and CEO of

DTR. (DTR’s public corporate records from March 15, 2021 did not show Byrne holding any

position with DTR, and Byrne’s affidavit conspicuously omitted any mention of when he

purportedly began serving as the Chairman and CEO of the company.) Powell and DTR submitted

that affidavit in support of their motion to dismiss Dominion’s defamation complaint on March

22, 2021. In April 2021, Byrne purportedly resigned as DTR’s Chairman and CEO after less than

one month in the purported positions.

               Byrne Repeats the Antrim County Strategy in Maricopa County

       112.   On March 31, 2021, although Byrne was already well aware that the lies he was

spreading were patently false and based on wholly unreliable and discredited sources, Dominion

sent a letter notifying Byrne of facts and supporting evidence cited above and pointing Byrne to

pre-election reporting from Fox News discouraging Republicans from voting by mail (which

explained why later-counted mail-in ballots leaned heavily for Biden).121 Dominion also put Byrne



120
    Patrick Byrne, The Deep Rig: How Election Fraud Cost Donald J. Trump the White House, By
a Man Who did not Vote for Him (2021) (Ex. 361); The Deep Rig: How Election Fraud Cost
Donald J. Trump the White House, By a Man Who did not Vote for Him, Amazon (last visited
Aug. 5, 2021), https://www.amazon.com/Deep-Rig-Election-Fraud-Donald-
ebook/dp/B08X1Z9FHP.
121
    March 31, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 359).

                                               53
               Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 54 of 106




on formal written notice about key details of Dominion’s history that Byrne had intentionally

twisted and misrepresented after reading relevant corporate and legal documents, explaining:

                   Dominion and Smartmatic are competitors; neither is owned by the other.
                   To be sure, as you know, Dominion and Smartmatic once both serviced an
                   election in the Philippines, in which Dominion’s software was licensed to
                   Smartmatic for use in the Philippines—not the other way around. And,
                   after the Department of Justice blocked Smartmatic’s acquisition of an
                   American voting machine company, Sequoia Voting Systems, Dominion
                   purchased Sequoia’s assets, which did not contain any Smartmatic
                   software, source code, or “algorithms.” But as you are well aware from
                   your admitted review of the relevant corporate and legal documents,
                   Smartmatic’s software and source code was not used in Dominion’s
                   machines in the 2020 election. Your attempts to falsely tarnish Dominion
                   with the Chávez-election-rigging accusations about Smartmatic
                   demonstrate that you understood the relevant documents and that you know
                   your accusations about Dominion are false.122

            113.   Based on the evidence and facts, Dominion demanded that Byrne retract his

demonstrably false claims. Rather than retracting or removing the fake spreadsheet or the

debunked claims of the convicted felon or treasure hunter from his blog, Byrne decided to double

down on his lies about Dominion.

            114.   Having successfully fooled tens of millions of people with the Ramsland report on

Antrim County, Michigan, Byrne and his collaborators set out to repeat their Michigan strategy in

Arizona: find someone with zero experience in election security who has already committed to the

preconceived narrative that the election was stolen, and pay them to manufacture evidence to

support that conclusion.

            115.   Byrne and his collaborators found exactly what they were looking for in Doug

Logan and his “Cyber Ninjas.” While the Cyber Ninjas had no previous experience conducting

an official election recount and were not accredited by the United States Election Assistance




122
      Id.

                                                  54
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 55 of 106




Commission, they had the one qualification that mattered: they were already committed to Donald

Trump and the lie that Dominion had stolen the election from him. Logan had previously promoted

the #stopthesteal movement and proclaimed that he “wholeheartedly support[s] Trump.”123 In

tweets that he has since deleted, Logan had previously concluded that votes had been switched by

machine and that there were glitches with Dominion software; Logan had also retweeted the

suspected originator of the QAnon conspiracy theory (Ron Watkins) and Byrne’s collaborator,

Sidney Powell’s client Michael Flynn:




123
   See Jeremy Duda, Arizona Senate hires a ‘Stop the Steal’ advocate to lead 2020 election audit,
Ariz. Mirror (Apr. 1, 2021), https://www.azmirror.com/2021/03/31/arizona-senate-hires-a-stop-
the-steal-advocate-to-lead-2020-election-audit/.

                                               55
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 56 of 106




                            56
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 57 of 106




                            57
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 58 of 106




       116.    Republican chairman of the Maricopa County Board of Supervisors, Jack Sellers,

rightly called the Cyber Ninjas’ work in Arizona “a grift disguised as an audit.”124 It was a total

sham for reasons beyond Logan’s and his companies’ bias and complete lack of experience,

though, including:

       •   There were no “bipartisan counting boards” set up for the hand counts, as required.

       •   The group implemented forensic reviews of ballots for watermarks (based on the false
           belief that actual ballots in Arizona have watermarks—they do not), bamboo fibers
           (based on the false belief that 40,000 ballots were flown in from China and would
           therefore have bamboo fibers in them), and for folds or other markings (on the false
           belief that if a ballot has a fold or a food or coffee stain, it is invalid).

       •   The group falsely claimed that “Maricopa County deleted a directory full of election
           databases from the 2020 election cycle days before the election equipment was
           delivered to the audit,” when in fact the group was just too incompetent to “locate files
           on a copy they made of the County’s server.”

       •   The group claimed that the “chain of custody of ballots” had been broken, when in fact
           the Republican former Arizona Secretary of State Ken Bennett had approved the actual
           Chain of Custody Document that demonstrated it had never been broken.

       •   Vote counters were given blue pens—which “can be read by ballot marking devices
           and could be conceivably used to ruin or falsify ballots”—to mark ballots rather than
           red pens, breaking a cardinal rule of election audits that Cyber Ninjas’ head Doug
           Logan did not know.

       •   The group left security gates and ballots unattended and brought unauthorized pens and
           cell phones near the ballot counting areas.

       •   The group refused to publicly disclose its procedures for ensuring voter privacy, despite
           being ordered by a Maricopa County Superior Court to do so.125




124
    Michael Wines, In Arizona, G.O.P. senators defend their vote review but retract claims of
deleted         election        data.,      N.Y.        Times       (May         18,      2021),
https://www.nytimes.com/2021/05/18/us/arizona-election.html.
125
    See Ralph Neas, Richard A. Gephardt, et al., How the Arizona Senate Audit in Maricopa County
Is an Assault on Voting Rights, The Century Found. (last visited Aug. 5, 2021),
https://tcf.org/content/report/arizona-senate-audit-maricopa-county-assault-voting-
rights/?session=1.

                                                58
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 59 of 106




       117.    Unsurprisingly, Republican and independent election experts have completely

discredited the Cyber Ninjas circus as the sham that it is. For example, former Kentucky

Republican Secretary of State Trey Grayson and Dr. Barry C. Burden of the Elections Research

Center at the University of Wisconsin-Madison—both “eminent election experts”—declared as

follows:

               The ongoing review of ballots from the November 2020 general election in
               Maricopa County as ordered by the Arizona State Senate and executed by
               their inexperienced, unqualified contractor, Cyber Ninjas, does not meet the
               standards of a proper election recount or audit. Although the scope of the
               undertaking is notable, the private firms conducting it are ill-equipped to
               conduct it successfully and produce meaningful findings about the 2020
               election. In contrast to official procedures in Arizona and best practices
               around the country, the Cyber Ninjas review suffers from a variety of
               maladies: uncompetitive contracting, a lack of impartiality and partisan
               balance, a faulty ballot review process, inconsistency in procedures, an
               unacceptably high level of error built into the process, and insufficient
               security. A general lack of transparency and communication also makes it
               difficult to evaluate the review fully as one would an official recount or
               audit, and it undermines rather than establishes confidence in the election
               system and the review itself. Because it lacks the essential elements of a
               bona fide post-election analysis, the review currently underway in Maricopa
               County will not produce findings that should be trusted.126

       118.    And most recently, an independent analysis by the Associated Press determined

that “out of more than 3 million ballots cast in last year’s presidential election” in Arizona, the

“Arizona county election officials have identified fewer than 200 cases of potential voter fraud”—

i.e., fraud by individual voters, not fraud by Dominion—only four of which “have led to




126
   Dr. Barry C. Burden & Sec’y Trey Grayson, Report on the Cyber Ninjas Review of the 2020
Presidential and U.S. Senatorial Elections in Maricopa County, Arizona, States United
Democracy        Ctr.    (June     22,    2021),      https://statesuniteddemocracy.org/wp-
content/uploads/2021/06/6.22.21-SUDC-Report-re-Cyber-Ninjas-Review-FINAL.pdf.

                                                59
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 60 of 106




charges”—”two involved Democratic voters and two involved Republicans”—and “No person’s

vote was counted twice.”127

       119.    Nonetheless, Byrne and his collaborators have raised and contributed millions of

dollars128 to have the Cyber Ninjas do in Maricopa County, Arizona what Byrne had dispatched

Ramsland to do in Antrim County, Michigan: manufacture fake evidence that would convince a

lot of people to demand that their elected officials dump Dominion in favor of something else—

such as the competing blockchain voting technology in which Byrne previously invested and

continues to promote, including at a June 2021 conference.129 The largest named donor to the

Cyber Ninjas’ efforts in Maricopa County is The American Project, an organization led by Byrne,

with $3,250,000 in donations.130 Also in June 2021, Byrne “called for Blockchain technology to

be used to overhaul the US electoral system” and argued that the U.S. should use only either

“blockchain or paper ballots” because, he falsely claimed, “you can’t cheat” a blockchain voting

system.”131


127
    Bob Christie & Christina A. Cassidy, Few AZ voter fraud cases, discrediting Trump’s claims,
AP (July 16, 2021), https://apnews.com/article/business-government-and-politics-arizona-
election-2020-e6158cd1b0c6442716064e6791b4c6fc.
128
    Trump Supporters Raise $5.7M for Arizona Election Audit, Newsmax (July 29, 2021),
https://www.newsmax.com/newsfront/election-2020-arizona-audit/2021/07/29/id/1030492/
(reporting that “By far the largest funder is The America Project, led by Byrne, which Logan said
has so far contributed $3.25 million. America’s Future, which lists Flynn as its chairman,
contributed just over $976,000. Voices and Votes, led by OANN correspondents Christina Bobb
and Chanel Rion, contributed $605,000; and Powell’s Defending the Republic gave $550,000.
Election Integrity Funds for the American Republic, which Logan said is led by attorney Matthew
DePerno, contributed $280,000.”).
129
        Bitcoin    2021:       Patrick     Byrne,    Bitcoin    Mag.       (June     14,    2021),
https://www.youtube.com/watch?v=dG86DLJKmNA.
130
    Mia Jankowicz, Cyber Ninjas says it has received $5.7 million in private donations to fund the
Arizona ballot audit, Bus. Insider (July 29, 2021), https://www.businessinsider.com/cyber-ninjas-
says-received-private-donations-fund-arizona-ballot-audit-2021-7.
131
    Billy Bambrough, Pro-Trump Fundraiser Calls For A Radical Overhaul Of The U.S. Voting
System          Using           Blockchain,         Forbes         (June         10,        2021),



                                               60
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 61 of 106




                 Byrne’s Lies Are Again Debunked by Respected Republicans

       120.    On June 23, 2021, a Trump-supporting Republican Michigan Senator and the

Republican-led Michigan Senate Oversight Committee released their 55-page report, which

concluded: “The Committee found no evidence of widespread or systemic fraud in Michigan’s

prosecution of the 2020 election” and expressed total confidence that the state’s 2020 election

outcome “represent[s] the true results of the ballots cast by the people of Michigan.”132

       121.    Then, on June 27, 2021, even more evidence emerged demonstrating that former

Attorney General Bill Barr’s public statement on December 1, 2020 that the DOJ “had uncovered

no evidence of widespread voter fraud that could change the outcome of the 2020 election” was

just the tip of the iceberg. Further reporting revealed that Barr had “received two briefings from

cybersecurity experts at the Department of Homeland Security and the FBI” about the allegations

of rigged voting machines, after which he and his team at the DOJ “realized from the beginning it

was just bullshit.” Barr further disclosed that “even if the machines somehow changed the count,

it would show up when they were recounted by hand,” and that Dominion’s machines were just




https://www.forbes.com/sites/billybambrough/2021/06/10/former-trump-advisor-calls-for-a-
radical-overhaul-of-the-us-voting-system-using-blockchain/?sh=450b9bb32d9a;        Blockchain
benefits: from reforming Wall Street to limiting how Google uses your information, Operation
Freedom Insider Insight (June 7, 2021), https://www.youtube.com/watch?v=HlhbZgOV_Ak.
132
    Report on The November 2020 Election in Michigan, Michigan Senate Oversight Comm.
(last visited Aug. 5, 2021), https://misenategopcdn.s3.us-east-
1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport.pdf; David Eggert,
Michigan Senate GOP probe: No systemic fraud in election, ABC News (June 23, 2021),
https://abcnews.go.com/Politics/wireStory/michigan-senate-gop-probe-systemic-fraud-election-
78445547; Clara Hendrickson & Dave Boucher, Michigan Republican-led investigation rejects
Trump’s claim that Nov. 3 election was stolen, Detroit Free Press (June 23, 2021),
https://www.freep.com/story/news/politics/elections/2021/06/23/michigan-senate-investigation-
election-trump/5035244001/.

                                                61
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 62 of 106




“counting machine[s], and they save everything that was counted. So you just reconcile the two.

There had been no discrepancy reported anywhere, and I’m still not aware of any discrepancy.”133

       122.       And on August 3, 2021, a federal judge in Colorado disciplined two lawyers who

filed a frivolous lawsuit based on lies against Dominion following the election, concluding that

the case was frivolous and brought in bad faith. In his 68-page opinion, Judge N. Reid Neureiter

concluded: “Albeit disorganized and fantastical, the Complaint’s allegations are extraordinarily

serious and, if accepted as true by large numbers of people, are the stuff of which violent

insurrections are made.”134

                        Byrne Creates a Defamatory Film About Dominion

       123.       On June 18, 2021, Dominion sent Byrne another letter putting Byrne on specific

written notice of more verifiable evidence disproving his lies and discrediting his sources,

including that:

       •   On November 12, 2020, the Elections Infrastructure Government Coordinating Council
           and the Election Infrastructure Sector Coordinating Executive Committees released a
           joint statement confirming that there is “no evidence that any voting system deleted or
           lost votes, changed votes, or was in any way compromised.”

       •   On November 16, 2020, fifty-nine specialists in election security issued a statement
           that “no credible evidence has been put forth that supports a conclusion that the 2020
           election outcome in any state has been altered through technical compromise.”

       •   On December 1, 2020, Trump appointee and then-U.S. Attorney General Bill Barr
           confirmed that the Department of Justice and the Department of Homeland Security
           “haven’t seen anything to substantiate” allegations that “machines were programmed
           essentially to skew the election results.”



133
    Jonathan D. Karl, Inside William Barr’s Breakup with Trump, The Atlantic (June 27, 2021),
https://www.theatlantic.com/politics/archive/2021/06/william-barrs-trump-administration-
attorney-general/619298/.
134
    Order Granting Defendants’ Motions for Sanctions, at 6, O’Rourke et al. v. Dominion Voting
Systems, Inc., et al., No. 20-cv-03747 (D. Colo. Aug. 3, 2021), available at https://context-
cdn.washingtonpost.com/notes/prod/default/documents/779f6d9a-5696-4bdf-8d1b-
a63d7f08d51a/note/892ae5bb-664f-4125-af38-1cb1151ba5d0.#page=1.

                                                62
              Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 63 of 106




        •     Joe Oltmann, on whom Byrne heavily relies to support many of his lies, has no
              experience in elections or cybersecurity. He is a Twitter-banned political activist and
              leader of a Colorado militia who has ludicrously and falsely claimed that he infiltrated
              an Antifa conference call where a Dominion employee said he would rig the election.135

        124.     Byrne intentionally disregarded the facts and evidence cited in Dominion’s letter

and, on June 27, 2021, premiered his Deep Rig film that defamed Dominion again, repeating the

debunked lies of the Ramsland report, Joe Oltmann, and Doug Logan, the CEO of the Cyber Ninjas

Byrne had helped bankroll to conduct the sham audit in Maricopa County, Arizona. The day

before the premiere, Byrne notified his audience that his film would employ the very technology

he hoped would replace Dominion—”the new blockchain technology … to combat digital

attack.”136

        125.     Separate and apart from any financial or personal interest in the success of

blockchain voting technology, Byrne has capitalized on his lies about Dominion in other ways. In

addition to Byrne’s book and film—which he charges people to access—Byrne also started a

website where, as one article put it: “Overstock Founder Will Sell You Election Fraud for $5 Per

Month.”137

                              Dominion Has Suffered Enormous Harm

        126.     As a result of the false accusations initiated and perpetuated by Byrne and his

collaborators, Dominion has suffered unprecedented harm and its employees’ lives have been put

in danger.




135
    June 18, 2021 Letter from T. Clare and M. Meier to P. Byrne (Ex. 362).
136
         Patrick       Byrne       (@PatrickByrne),        Locals       (June      24,       2021),
https://patrickbyrne.locals.com/post/792105/after-a-mighty-struggle-with-the-new-blockchain-
technology-we-re-using-to-combat-digital-attack-w.
137
    Will Sommer, Overstock Founder Will Sell You Election Fraud for $5 Per Month, Yahoo (May
24,         2021),       https://currently.att.yahoo.com/att/overstock-founder-sell-election-fraud-
074214466.html.

                                                  63
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 64 of 106




        127.    After hearing the lies that Byrne and his collaborators manufactured and promoted,

countless people believed and began spreading Byrne’s defamatory falsehoods about Dominion

across social media. And as a result of the disinformation campaign against Dominion, the

company and its employees have been targeted and have received death threats and calls for jail

time.

        128.    For example, one person posted, “Why isn’t every single Dominion employee in

jail for their election fraud?!!!!!!!!!”138




        129.    Another person posted, “jail dominion find them…ask allies to track them

down.”139




138
    Woody James (@WoodsonTJames), Twitter (Dec. 9, 2020, 12:35 pm), previously available at
https://twitter.com/WoodsonTJames/status/1336726130771038208.
139
     Proud zionist conservative (@leonkhanin1234), Twitter (Dec. 8, 2020, 9:26 pm),
https://twitter.com/leonkhanin1234/status/1336497514598555650.

                                                64
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 65 of 106




       130.   Arizona State Senator Wendy Rogers recently tweeted calling for “solitary

confinement cells” for “the execs at the fraud machine company”: 140




       131.   One Dominion employee received text messages stating “we are already watching

you. Come clean and you will live.”

       132.   One person left the following message on Dominion’s customer support line:

       You’re all fucking dead, You’re all fucking dead. We’re bringing back the firing
       squad and you fuckers are all dead, everybody involved up against the wall you
       motherfuckers. We’re gonna have a fucking lottery to fucking give people a chance
       to shoot you motherfuckers you fucking wait you cocksuckers you commie pieces
       of shit. We’re going to fucking kill you all you motherfuckers. After a fair trial of
       course you pieces of shit. The American people are fucking coming for you this is
       the end of your fucking line guys your fucking days are numbered you better enjoy
       your Thanksgiving because you’ll never see another one you fucking cocksuckers.
       You will be gone soon. Happy Thanksgiving. Cock suckers. You’re almost done
       just watch and see what happens. Check out the executive order from September
       12, 2018. You’ll see what’s going to happen. You’ll own nothing. You’ll be on the
       fucking 2030 plan because you’ll own nothing you fucking cocksuckers. It’s
       coming. Buckle your fucking seatbelts. Watch what’s going to happen next.

       133.   Another person sent a Dominion employee an email with the subject line, “Time is

up” and with the message, “You have 24 hours....”

       134.   And another person left the following message on Dominion’s main office line:

       Yeah, good afternoon. Fuck you, fucking scumbags. We’re gonna blow your
       fucking building up. Piece of fucking shit.




140
      Wendy Rogers (@WendyRogersAZ), Twitter (Aug. 2,                        2021,    5:40     PM),
https://twitter.com/wendyrogersaz/status/1422326523177148416?s=21.

                                                65
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 66 of 106




        135.    Because of these threats and numerous others, Dominion has made significant

expenditures to protect its people from harm—including by employing on-site police and security.

Since the beginning of the viral disinformation campaign, Dominion has spent more than $600,000

on private security for the protection of its people.

        136.    As a direct result of the viral disinformation campaign, Dominion has been forced

to make significant expenditures in an attempt to mitigate the harm to its business. To date,

Dominion has incurred expenses of more than $700,000 to that end.

        137.    Dominion is a for-profit company that provides local election officials with tools

they can use to run elections. It generates revenue by selling voting technology, licensing software,

and providing related services to elected officials from both political parties. It contracts with state

and local governments to provide its voting systems, software licenses, and services in a majority

of states across the country. Those contracts are typically multi-year contracts and range from tens

of thousands of dollars to over a hundred million dollars, depending on the jurisdiction and scope

of the contract. Given the nature of the U.S. election system and the voting services industry,

Dominion’s contracts have historically been long-term with high renewal rates. As a direct result

of the disinformation campaign, Dominion has suffered enormous and irreparable economic harm.

        138.    As illustrated in the examples above, the disinformation campaign unfairly

subjected Dominion to the hatred, contempt, and distrust of tens of millions of American voters.

The elected officials who are Dominion’s actual and potential customers have received emails,

letters, and calls from their constituents demanding that they cease and avoid contracting with

Dominion or using Dominion machines.

        139.    Dominion has suffered harm nationwide. For example, since the beginning of the

disinformation campaign against Dominion, state legislators in various states in which Dominion




                                                  66
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 67 of 106




has contracts—including California, Colorado, Florida, Michigan, Ohio and Pennsylvania—are

reviewing or have stated their intent to review and reassess those contracts. They have done so

because of pressure from constituents and donors as a direct result of the lies peddled by Byrne

and his collaborators.

       140.    For example, prior to the 2020 election, Louisiana had issued Dominion an “Intent

to Award Letter,” noting its intent to accept Dominion’s bid to provide Louisiana with its voting

systems beyond the 2020 election. But in March 2021, Louisiana retracted that “intent” and issued

a “Notice of Cancellation” on the Request for Proposal on the State’s reassessment and bid process,

essentially reneging on awarding Dominion the $100-million-plus contract with the state.141

       141.    This cancellation was due to the lies about Dominion. One Louisiana radio host,

Jeff Crouere, declared: “Tell Kyle we don’t want a Dominion voting machine lawsuit here like

they had in Georgia … Call Kyle and tell him to get honest voting machines.”142 “Kyle” refers to

Louisiana’s Republican Secretary of State, Kyle Ardoin. Secretary Ardoin attributed the changed

circumstances to “the damage to voter confidence done by those who willfully spread

misinformation and disinformation.”143 On July 2, Louisiana passed a bill that reworks

“Louisiana’s method for selecting its next voting system.” Trump supporters in Louisiana have

called “to block Louisiana’s current voting machine vendor, Dominion Voting Systems, from




141
    Louisiana Ends Search for New Voting Machines Amid Criticism, KATC 3 (Mar. 3, 2021),
https://www.katc.com/news/covering-louisiana/louisiana-ends-search-for-new-voting-machines-
amid-criticism.
142
    Sam Karlin, How Louisiana’s bid for new voting machines fell apart amid baseless fraud
allegations, The Advocate (Mar. 7, 2021), https://www.theadvocate.com/baton_rouge/news/polit
ics/elections/article_fc7c4008-7e14-11eb-b1d7-3734976f1a47.html.
143
    Louisiana Ends Search for New Voting Machines Amid Criticism, KATC 3 (Mar. 3, 2021),
https://www.katc.com/news/covering-louisiana/louisiana-ends-search-for-new-voting-machines-
amid-criticism.

                                                67
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 68 of 106




participating in an open bid process for the new multimillion-dollar contract” because they

“blame” Dominion “for Trump’s loss in key swing states.”144

       142.   Because Dominion’s contracts are often long-term, the harm to Dominion will

continue to play out over the next years. Nevertheless, since the November 2020 election,

Dominion already has seen further evidence of damage in addition to the Louisiana contract

described above. Indeed, Dominion has not received numerous contracts as a result of the lies

spread by Byrne and others. As of July 23, 2021, these contracts were worth a combined $90

million over 53 separate potential contracts. Election officials have even told Dominion that

Dominion is losing business “because of the ‘Dominion’ name.” Together with the Louisiana

contract, these add up to at least $70 million in net profits lost. Even many rational elections

administrators who reject the lies are unwilling to deal with the political blowback from many of

their constituents—blowback that only exists due to the lies spread about Dominion.

       143.   On June 8, 2021, as a result of the disinformation campaign, the Georgia

Republican Party Convention passed a resolution launching an investigation into Dominion:

“Formal action shall be taken by the Georgia General Assembly to appoint an independent

investigatory committee not controlled by the Executive Branch to conduct an investigation into

the procurement, implementation, management and oversight of Dominion Voting machines and

their software.”145 The stated goal of the resolution is “[r]eplacing all Dominion voting systems

with secure hand marked paper ballots which should be scanned and tabulated using a device that




144
    Melinda Deslatte, Analysis: Louisiana to have new approach for voting machines, AP (July 11,
2021), https://apnews.com/article/technology-government-and-politics-louisiana-voting-election-
2020-0517ded61aa9bd507240eb593ca995a2.
145
    Georgia GOP, 2021 Convention Resolutions Committee Report (last visited Aug. 5, 2021),
https://gagop.org/2021-convention-resolutions-committee-report/

                                               68
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 69 of 106




is not connected to the internet, and to do so with the passage of legislation for the governor to

sign prior to the start of the candidate qualifying beginning March 7, 2022.”146

       144.    Officials in San Luis Obispo County, California, have also rejected Dominion

machines as a result of the disinformation campaign. As one official wrote in an email: “I don’t

trust Dominion Voting Systems at all.”147

       145.    These are just some specific examples of the damage Dominion has suffered as a

result of the defamation campaign against Dominion. Regardless of the ultimate outcomes, these

examples illustrate the stark difficulty that Dominion will have in the months and years ahead.

       146.    The damage to Dominion is not limited to the review and potential cancellation of

Dominion’s contracts, either. Byrne’s defamatory campaign has spurred sham audits, which

continue to harm Dominion, including the sham audit in Maricopa County, Arizona, detailed

above. The continuing coverage of this sham audit reinforces the harm and emphasizes how

Dominion will forever be tainted with false claims of fraud. A recent article noted that an Arizona

legislator supporting the sham audit was exploring alternatives to Dominion voting machines.148

“‘There’s a lot of push nationally to get rid of the machines because people feel like they can be

manipulated.’”149 Indeed, in many circles, the word “Dominion” is now falsely associated with

election fraud, and the sustained attack on Dominion now means that people falsely relate even

general references to “election fraud” or similar phrases to Dominion.




146
    Id.
147
    Peter Johnson, SLO County to revert to ‘traditional’ election model following supervisor vote,
New Times SLO (May 6, 2021), https://www.newtimesslo.com/sanluisobispo/slo-county-to-
revert-to-traditional-election-model-following-supervisor-vote/Content?oid=11001664.
148
    Kyra Haas, Some lawmakers want to eliminate voting machines, Ariz. Capitol Times (June 3,
2021), https://azcapitoltimes.com/news/2021/06/03/some-lawmakers-want-to-eliminate-voting-
machines/.
149
    Id.

                                                69
           Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 70 of 106




       147.    As the County Recorder in Maricopa County, Arizona said, “‘[O]rdinary people,

the ones who are showing up on a Wednesday night at a political meeting, I believe they really

believe it. And that’s super sad.’”150 He also stated: “We can’t indulge these insane lies any longer.

… As a party. As a state. As a country.”151

       148.    Nevertheless, across the country, other jurisdictions are attempting to pursue their

own sham audits. For example, Fulton County, Pennsylvania—which Trump won by an “almost

seven-to-one” margin over Biden—hired Wake TSI, one of the same technology companies used

in Maricopa County with virtually no election auditing experience, to conduct a sham audit of

Fulton County ballots.152 As a result of this sham audit, Pennsylvania’s Secretary of State was

forced “to decertify” the Dominion machines leased by the County because “the inspection

violated state law … was done in a manner that ‘was not transparent or bipartisan’ and the firm

had ‘no knowledge or expertise in election technology.’”153

       149.    Political candidates are now running campaign platforms based on the lies that

Byrne manufactured, published, and republished.154

       150.    As a result of the radioactive falsehoods spread by Byrne and his allies, elected

officials, insurers, and potential investors have been deterred from dealing with Dominion, putting




150
    Josh Dawsey & Rosalind S. Helderman, Trump has grown increasingly consumed with ballot
audits as he pushes falsehood that election was stolen, Wash Post (June 2, 2021),
https://www.washingtonpost.com/politics/trump-2020-election-audits/2021/06/02/95fd3004-
c2ec-11eb-8c34-f8095f2dc445_story.html.
151
    Id.
152
    Marc Levy & Mark Scolforo, Pennsylvania decertifies county’s voting system after audit, AP
(July 21, 2021), https://apnews.com/article/technology-joe-biden-business-government-and-
politics-pennsylvania-93c5f0b03167971d4dc5919e68949c51.
153
    Id.
154
        Austin Chenge (@AustinChenge), Twitter (Feb. 2, 2021, 11:21 am),
https://twitter.com/AustinChenge/status/1356638816921128962/photo/1.

                                                 70
                Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 71 of 106




Dominion’s contracts in more than two dozen states and hundreds of counties and municipalities

at risk and significantly hampering Dominion’s ability to win new contracts.

          151.    Based on Dominion’s historic financial track record, contract pipeline, retention

and renewal rates, and new business capture rates, as well as the nature, severity, pervasiveness,

and permanence of the viral disinformation campaign, conservative projections show lost profits

from existing customers of over $463 million and from potential new customers of over $68

million. In addition, the viral disinformation campaign has irreparably damaged Dominion. It has

decimated Dominion’s goodwill and destroyed the enterprise value of a business that was worth

potentially more than $1 billion (based on updated EBITDA and multipliers of comparable

companies) before the viral disinformation campaign.

                              COUNT ONE – DEFAMATION PER SE

          152.    Dominion repeats and re-alleges the foregoing paragraphs as if set forth fully

herein.

          153.    Byrne published the following false and defamatory statements of fact about

Dominion, including by publishing them himself and by republishing, affirming, endorsing,

repeating, and agreeing with the statements of others, including during interviews and in his blog,

social media accounts, self-published book, and self-produced movie:

          (a)     On November 17, 2020, Byrne appeared on the Newsmax show, National Report,
                  with host Emma Rechenberg. That same day, Byrne posted his appearance on
                  Newsmax to his website, Deepcapture.com, as a blog post titled, “NewsmaxTV
                  Breaks Cone of Silence, Millions Hear Story There First.” On that show and on his
                  blog post, Byrne made the following false statements about Dominion:

                     Emma Rechenberg: If you don’t mind, kinda breakdown how you’re connected
                     to this Dominion machine voting system and why you have some concerns
                     about it.

                     …

                     Byrne: … This election was hacked. This election was hacked, the outcome


                                                 71
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 72 of 106




     has been rigged. I was a, I did not vote for Trump. I’m a libertarian, a small-l-
     libertarian, never voted Republican or Democrat for president in my life. I’m
     saying this election was rigged. I’m a CEO who built a $2 billion tech company.
     I was, I don’t mean to sound like I’m beating my chest, I was national
     entrepreneur of the year, you go back a decade, for a billion-$2billion a year
     tech company, Overstock. I know what I’m talking about. Yeah, I’m also a
     PhD from Stanford, I’m a Marshall scholar in science. I’m putting all that
     credibility on the line. This election was hacked, the outcome was rigged and
     should be completely ignored or discounted, I mean through the court system,
     the courts should throw it out. How that happened and how I know this is this.

     Rechenberg: Right, so you sound like Trump’s, right, you sound like Trump’s
     legal team right now. So we’re all on the same page, you sound like what their
     claims are as well. And clearly you have the experience and the expertise in
     regards to maybe shedding some light on how you know that to be true.

     Byrne: Ok, here’s how I know that. I’m backing, I have the data incidentally,
     the data, the electronics, everything. I have been backing and supporting some
     cyber security experts, a number of different groups. This is how it came about.
     In 2018, the Dallas election had irregularities. The Texas state government
     hired a elite cyber security company to go in and study what had happened in
     2018. And they reverse engineered it, and when you reverse engineer
     something that’s when you take the final product and you sorta get a bunch of
     people to study and they unscr-, you know they break it apart and figure out
     how you built it so they can copy it. These guys reverse engineered the 2018
     irregularities, which turned out to be a hack. Dominion, Dominion ran it. It
     was Dominion’s technology that ran it.

     …

     Byrne: And I’m putting my, I was a Marshall scholar, a PhD from Stanford,
     I’ve built a $2 billion company, I’m putting it all on the line. This entire election
     was hacked. It’s easier, far easier to have hacked this than a PayPal or your
     Venmo account. No comparison.

     Rechenberg: Sure, and we’ve seen hacks on major social media outlets before,
     in this year alone. My mind goes to Twitter. But, are you in touch with the
     Trump campaign and would you advise when they are pursuing these lawsuits,
     specifically about Dominion, that they would bring on board someone who
     would be able to prove that they could in fact change votes for Donald Trump
     to Joe Biden? Would that be provable in court if you brought on the right
     person?

     Byrne: Absolutely provable. We have the data, we have the data. You do not
     have to worry. The only question is how quickly can the process intake it versus
     how quickly the goons are trying to shut down the process so they can seal this
     all in cement. And I’m worth saying this again, I did not vote for Mr. Trump, I


                                    72
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 73 of 106




                 respect him, he got elected President, so this isn’t a Trump supporter coming
                 out and saying this. I’m a tech CEO, national entrepreneur of the year for
                 building a tech company, if you go back to Ernst & Young about 10 years ago.
                 I know what I’m talking about. And his thing is child’s play to have beaten.
                 It’s embarrassing. And Trump is actually correct, his campaign is correct. I’m
                 completely independent.

                 Rechenberg: Have they reached out to you?

                 Byrne: Listen, I’m one step in front of the sheriff myself, because of the fact
                 that I’ve come out about some things. So I don’t work for them, I’m not a donor
                 to them. I’ve been using my own resources to try and unscramble this and I’m
                 trying to feed it into the system. Yes, the system is taking it in, they have their
                 other sources. But we have all the goods. They’re absolutely correct.

                 Rechenberg: And do you believe it was millions of votes that were, again,
                 flipped from Donald Trump to Joe Biden?

                 Byrne: Well, the main event is not the total number of millions. It was not
                 widespread deep. It was narrow and deep. It was very strategic.

                 Rechenberg: In select states, you’re saying?

                 Byrne: Select counties.

                 Rechenberg: OK.

                 Byrne: Five counties that really matter. And they realize if you hack these five,
                 well, that there are a small number of places that if you defeated the election,
                 you could flip the states, and you can flip the- from that you could flip the
                 electoral college. And how it was done, I mean people can see this in news they
                 already know if you think about this. Doesn’t seem a little odd that Mr. Biden
                 was behind in states 800-, 600,000 votes, and then he has this come-from-
                 behind victory and wins by 14,000.

                 Rechenberg: I know, hey, that’s what so many people are asking. That is what
                 a lot of people are asking.

                 Byrne: And then another state it’s 800,000 and a come-from-behind victory.155

      (b)     On November 18, 2020, Patrick Byrne made the following false statements:

                 Byrne: [I]n the Dallas election in 2018 had irregularities in it. The State of
                 Texas hired a cybersecurity firm to study it. That firm—and it was Dominion

155
    Patrick Byrne, NewsmaxTV Breaks Cone of Silence, Millions Hear Story There First, Deep
Capture (Nov. 17, 2020), https://www.deepcapture.com/2020/11/newsmaxtv-breaks-cone-of-
silence-millions-hear-story-there-first/ (Ex. 363).

                                               73
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 74 of 106




                 Voting Systems. They’ve had two years to deconstruct and reverse engineer
                 how to hack an election with Dominion Voting Systems.156

      (c)     On the November 23, 2020 broadcast of OAN Breaking News Live with Patrick
              Hussion in a segment titled “Tech Millionaire Funds Hacking Team: ‘20 Election
              100% Rigged,” Byrne made, endorsed, and adopted the following false statements:

                 Chanel Rion: Patrick Byrne, founder and former CEO of Overstock.com has
                 long considered himself a libertarian tech entrepreneur. Byrne now finds
                 himself more than entrepreneur. He’s on a mission to save the Republic from
                 a deadly virus, widespread machine and software election fraud. He’s doing
                 this by funding a niche group of experts and the Trump legal team has been
                 listening. You’ve put together a group of individuals who are trying to crack
                 down on the fraud that is Dominion. Tell us more about what you’ve been
                 doing.

                 Byrne: Yes. Well, I funded a team of hackers and cyber sleuths and other people
                 with odd skills. We’ve been on this since August, one side story to be pursued
                 someday is this, the DHS was warned of all this in August and September. We
                 tried very hard and it was all crammed down. And I mean, from high levels.

                 Rion: The experts Byrne is funding is an elite cyber security team that has been
                 hired by the state of Texas to investigate a series of irregularities in the Dallas
                 elections of 2018. The team consisted of members with backgrounds in military
                 intelligence and federal law enforcement. Byrne says the election irregularities
                 in Dallas, 2018 was rooted in Dallas’s use of Dominion voting machines. This
                 group has been on Dominion’s trail over two years.

                 Byrne: I’ve been up there with them since August and expanding and funding
                 further and deeper investigations. So we really, I felt kind of had the answer
                 when everyone woke up November 4th and saying what happened? We
                 couldn’t quite believe we couldn’t get anyone to listen.

                 Rion: Their findings included detailed list of impossibilities, Dominion
                 machines processing more ballots than is physically possible, real-time data
                 showing Biden vote dumps that are statistically impossible, and dozens of
                 backdoor ways in which votes by the thousands could be changed, manipulated
                 or deleted.

                 Byrne: When you get talking about, you know, thousands of votes in a row for
                 one candidate, just to give you the mathematical odds against it, if you’re
                 talking about a group that has a 96% percent affinity for Biden. So imagine
                 we’re talking about very heavily Biden ward, the chance of having a hundred
                 votes in a row for Biden. If it’s not, if the chance of every vote is 96% for

156
    Patrick Byrne has been working with Ramsland and Merritt, BizTV (Nov. 18, 2020),
https://www.youtube.com/watch?v=PbAi7GhaSY8 (Ex. 352).

                                               74
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 75 of 106




                  Biden, the chance he would have a hundred in a row is about 1.6%. The chances
                  you would have a thousand in a row goes to it’s about a quad, um, a couple
                  quadrillion to one, and the chances that you would have the kinds of numbers
                  we were seeing, where there were places where there were tens of thousands of
                  votes in a row for Biden, the chances of that are quadrillions and quadrillions
                  and quadrillions against that could ever happen in nature.157

       (d)     On a November 24, 2020 broadcast of Operation Freedom Insider Insight in a
               segment titled “Patrick Byrne: Dissecting the Electronic Steal,” Byrne made,
               endorsed, and adopted the following false statements:

                  Byrne: [T]his election machinery, especially Dominion’s, is a joke. … This
                  election was, in fact, rigged. … This election was completely rigged … The
                  evidence for this is overwhelming. … It absolutely was rigged. I’m going to
                  give 3 buckets so it’s easier to understand. Bucket number 1, the functionality
                  built into these systems, especially Dominion, by now everyone knows the
                  story, that it was Hugo Chavez that wanted some election software built that he
                  could goon. … [T]his Dominion software was built so that the election officials
                  could use it to cheat.

                  …

                  In 2018, the Dallas, Texas elections had “irregularities,” much like the
                  irregularities we’re now hearing about. The Texas state government hired a
                  cybersecurity group to investigate these odd facts about the Dallas election that
                  had been managed on Dominion equipment. That cybersecurity group went in
                  and discovered about ten different ways the systems could be cheated, ten
                  different ways in which the Dominion stuff is garbage. And, in fact, in Texas,
                  outlawed it in Texas as a result of that audit. . . . So that group was on it for two
                  years and has had two years to reverse-engineer the way to rig an election using
                  Dominion. 158

       (e)     On November 24, 2020, Byrne published on his website, Deepcapture.com, a blog
               post titled, “Evidence Grows: ‘20 Election Was Rigged.” In that blog post, Byrne
               published false claims that Dominion was created in Venezuela for the express
               purpose of rigging elections, and in fact rigged the 2020 election. Those false
               claims were supported by an affidavit by a man Byrne claimed was a “Military
               intelligence analyst,” who was actually an individual named Joshua Merritt with no



157
    Tech Millionaire Funds Hacking Team 2020 Election was 100% Rigged, OAN (Nov. 23, 2020),
previously available at https://www.oann.com/tech-millionaire-funds-hacking-team-20-election-
100-rigged/           [https://app.criticalmention.com/app/#clip/view/67795b8f-2934-4361-81bd-
710b2250575a?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa] (Ex. 350).
158
    Patrick Byrne: Dissecting The Electronic Steal, Operation Freedom Insider Insight (Nov. 24,
2020), https://www.youtube.com/watch?v=5fs3tKtmiEA&feature=youtu.be (Ex. 353).

                                                 75
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 76 of 106




  such expertise. Byrne republished that affidavit via a hyperlink in this blog post,
  as well as the following false statements about Dominion:

      Decisive (but targeted, non-ubiquitous) election fraud occurred on November
      3. What follows is an explanation and the evidence behind it.

      1. Starting in 1997, Smartmatic systems were developed in Venezuela
         with built-in functionality permitting precinct administrators to
         override security features it appeared to incorporate. Among the
         extraordinary privileges it gave administrators were abilities to:

         o shave votes continuously from one candidate to another;

         o batch ballots for later “adjudication” but which instead became
           a pool of votes that the administrator could simply assign to the
           candidate of choice;

         o generate blank ballots.

      2. Through a series of licensing agreements, bankruptcies, and
         corporate mergers and acquisitions, that code ended up in various
         US election systems (e.g., Dominion, ES&S) which (branding aside)
         still derive from Smartmatic (a.k.a. Sequoia). Thus, they brought to
         US elections not only the generous functionalities permitting
         manipulation by administrators, but porous security, extending such
         powers to those abroad.

      3. Since 2006 the fact that systems developed for Hugo Chavez were
         managing any US elections began striking some prescient
         Americans as unfortunate. Their trepidation was well-placed: on
         November 3, 2020 those systems were used strategically &
         aggressively to rig our election.

         o It was strategic in that it was not “widespread” but targeted at
           six locations which, if flipped, also would flip the swing states
           in which they are found (and thus, the electoral college);

         o It was aggressive for the simple reason that Trump broke their
           algorithm, because he was on his way to a win that exceeded
           their ability to overcome through minor cheats alone.

  …

      PENETRATION OF ELECTION BY CHINA, IRAN, & RUSSIA:

      Download this fine, heavily-documented affidavit from a Military intelligence
      analyst concerning Chinese, Iranian, and Russian penetration of Dominion
      Voting: [hyperlink to November 23, 2020 Joshua Merritt, aka Spyder,


                                  76
            Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 77 of 106




                 Declaration, which contained the following false statements about Dominion]

                 Merritt: In my professional opinion, this affidavit presents unambiguous
                 evidence that Dominion Voter Systems and Edison Research have been
                 accessible and were certainly compromised by rogue actors, such as Iran and
                 China. By using servers and employees connected with rogue actors and hostile
                 foreign influences combined with numerous easily discoverable leaked
                 credentials, these organizations neglectfully allowed foreign adversaries to
                 access data and intentionally provided access to their infrastructure in order to
                 monitor and manipulate elections, including the most recent one in 2020.159

      (f)     On November 24, 2020, Byrne falsely accused Dominion of bribing elected
              officials and again rigging the election, including in Dallas, Texas in 2018, where
              Dominion did not operate, saying:

                 Byrne: In 2018 in Dallas, Texas there was an election with some irregularities.
                 The state government of Texas hired some local cyber security experts, very
                 good with military intelligence and federal law enforcement kinds of
                 backgrounds and a very high end cybersecurity group to study the 2018 Dallas
                 election. They studied these irregularities. It had been run by Dominion
                 Election System. They’ve had two years to study and unwind what the rest of
                 America has had two weeks to try to figure out. Over those two years, they
                 figured out 10 ways—there are at least 10 ways to hack an election, which uses
                 this Dominion equipment, ten.

                 …

                 Byrne: They picked, and they went narrow and deep in these very strategic
                 ways in these five counties, flipped them, flipped the states. So we’re talking
                 about, you know, places where Trump lost by 10,000. He may — there may be
                 300,000 fake illegal votes for Biden, so it isn’t even close. This isn’t even close.
                 What they did was, it’s being called drop and roll, an election fraud technique,
                 where at a certain moment in time, you figure out anywhere.

                 …

                 Byrne: Cities were Atlanta, Philadelphia, Milwaukee, Detroit, and Maricopa
                 County, Phoenix, which Maricopa, Arizona which is Phoenix.

                 …

                 Byrne: At a certain point in the election counting they basically freeze and they
                 see how much their candidate is behind. And then they drop. They shut the


159
    Patrick Byrne, Evidence Grows: ‘20 Election Was Rigged, Deep Capture (Nov. 24, 2020),
https://www.deepcapture.com/2020/11/election-2020-was-rigged-the-evidence/  (Ex.     360)
(footnotes omitted).

                                               77
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 78 of 106




     ballots, the voting down, and they drop a big stack of ballots to get their man
     up over the guy who’s actually winning. And then from then on, they just sit.
     Whatever new batch comes in is prefigured. There’s some examples where 53
     batches in a row, and this is all revealed in data and charts that will be becoming
     public tomorrow, these big voter drops to have Biden catch up and surpass
     Trump, and then from then on sort of fixed — they just roll the difference
     forward. 53 batches in a row come in, and every batch measures exactly 51.2%
     for Biden and 48.8% for Trump, and they roll that difference forward until it’s
     over, so drop and roll. That’s what they did here, but it was done. It was done
     within — it was done both in a combination of actual physical balance and with
     chicanery within the software.

     Chris McDonald: Are you aware, and we’ve got people on the show coming
     up this week that there’s basically have Rudy came out this weekend. Sidney
     Powell came out Friday and said, look, we’ve got proof. We’ve got affidavits.
     We got sworn testimony that people have seen what you’ve described. Are you
     confident that this, this is going to get to the courts in time to get this stopped?
     Because you said something to me before the show, you feel like there’s a way
     we can fight this out here in the public too.

     Byrne: Oh yeah. This isn’t even close. Yes. I’m aware of all, all those whistle,
     a lot of, lot of whistleblowers and data has been coming to me and I’ve been
     feeding it towards them. I’m not part of them in any way, but I have a way to
     hype it to them. Uh, and they’ve been respond, responding. Yeah. This
     absolutely needs to be fought out in the courts. Any anybody, any vote, uh,
     election official in the country, given what has come out and given graphs I’ll
     be putting up tonight or tomorrow morning, anyone who signs a certification
     has personal legal liability. You have, and especially in any of their states, it’s
     nuts. If anyone signs anything to certify, and they have no understanding of how
     this was done, it was much, much deeper than ways in the past. And by the way,
     one thing I want to mention at the heart of all this. Yeah. My, I post things on
     DeepCapture.com at the heart of all this is software that was developed in
     Venezuela, by Hugo Chavez for him to rig his elections. It’s called Smartmatic
     that in that software from 97 came into Florida and about 2002. And then since
     it’s from a series of corporate mergers and acquisitions, it has emerged as the
     core of two, uh, two of the brands of election machinery out there. One of them
     being Dominion and the guts of it includes all this functionality and software
     that was actually from Venezuela to help a dictator rig his elections. That’s how
     crazy this is.

     …

     Byrne: [T]here were Republicans in on this. You’re going to find — I believe
     you’re going to find two senior Republican officials at the state level in two
     different states, took efforts to get this Dominion software accepted. In one
     case on a $100 million dollar contract was paid, and the Republican who did
     that, I think it’s going to turn out that they got “election insurance,” which


                                   78
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 79 of 106




                  means they were told if you help this Dominion stuff get in there, we’ll fix it so
                  you never get out of office. There may have been gifts given to family members
                  and such, but every state who uses Dominion, and there’s 29 of them, should
                  be investigating who was it that chose to bring the software in.160

       (g)     On a November 29, 2020 episode of The Naked Truth Report in a segment titled
               “Founder of Overstock, Patrick Byrne: Caught 100 Percent Rigged Election,”
               Byrne made, endorsed, and adopted the following false statements:

                  Kathleen Wells: You say it was 100% certainty that the election was rigged.
                  Talk to us about that.

                  Byrne: It was rigged, very strategically. … [N]o doubt in my mind that the
                  election was stolen in a coordinated strategic way. … [A]nd the other thing that
                  happened is Trump broke their algorithm. There’s ways, basically there are
                  dials in the machine, so to speak, that they can turn that shift and change votes,
                  but he won by a margin bigger than their ability to cheat that way. … So
                  Smartmatic turned into a company called Sequoia, and then somewhere
                  between bankruptcies and licensing agreements and mergers and acquisitions
                  and divestitures, that core functionality and software ended up in the heart of at
                  least two of the major brands of commercial machines offered in the U.S., and
                  those are Dominion and ES&S. The same software inside them both, or
                  software that has the same genetic lineage. So it really is Venezuelan
                  systems.161

       (h)     In a December 1, 2020 interview with Glenn Beck, which was broadcast and posted
               to YouTube, Byrne made, endorsed, and adopted the following false statements:

                  Byrne: Great. Yeah, the truth is I’ve been on this. I did go overseas and head
                  out for about six months. Came back. I’ve been working on this since August.
                  Truth is there’s this is what’s happened. In November of 2018, there was an
                  election in Dallas that had irregularities and the state government of Texas hired
                  a blue ribbon governor’s commission, studied it, hired a top flight cybersecurity
                  team filled with military intelligence and federal law enforcement and those
                  kinds of people. And they’d been studying what happened in Dallas for two
                  years. And how do you hack an election running on Dominion servers. They
                  came up with a dozen ways.162



160
    Former CEO Of Overstock Says He Has Proof The Election Was Rigged, Can Overturn Biden’s
Win, Populist Press (Nov. 24, 2020), https://populist.press/former-ceo-of-overstock-says-he-has-
proof-the-election-was-rigged-can-overturn-bidens-win/ (Ex. 351).
161
    #TNTR, Founder of Overstock, Patrick Byrne: Caught 100 Percent Rigged Election, The Naked
Truth Report (Nov. 29, 2020), https://www.youtube.com/watch?v=UPtHWlTuji4 (Ex. 356).
162
    Why cyber experts are checking fraud in these six counties, Glenn Beck (Dec. 1, 2020),
https://www.youtube.com/watch?v=pTZsBotGRgU (Ex. 364).

                                               79
      Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 80 of 106




(i)     On a December 8, 2020 broadcast of Operation Freedom Insider Insight in a
        segment titled “Patrick Byrne: Blowing Open the Election Steal,” Byrne made,
        endorsed, and adopted the following false statements:

           Byrne: Our election got hacked. … Hugo Chavez came to power in ‘98. …
           Now, meanwhile, a group of Venezuelan young scientists, computer scientists,
           moved to Florida and started Smartmatic in Boca Raton, and they went over to
           Italy and they got some Dominion. They, I’m sorry, they got some Olivetti,
           lottery machines. And they converted them into, they converted them into
           voting machines, using, uh, software that, that created a system that Hugo
           Chavez could cheat. … And the December ‘03 election that got it all down,
           went down and ran the election. Hugo Chavez ended up winning 60-40. And
           of course they’ve never lost anything since then. And thus was born this
           system. … Uh, and it’s been on, it’s been propagating since then. They have
           licensed their software to Dominion. … When you have a Dominion machine
           that the machine is Dominion, but the software inside is the Smartmatic and it’s
           under licensed to them. And they tried to hide that forever. Finally in like 2015,
           they came out and had to acknowledge it. … This election is so dirty. … You
           know, this, you can look up Google, Smartmatic and scandals, and you will
           discover that everywhere Smartmatic has been used from Africa to the
           Philippines Smartmatic is embroiled in these scandals, because everywhere --
           it’s basically when you have a dirty politician who wants to remain in power,
           he can bring in Smartmatic/Dominion, know that he can cheat and keep himself
           in power.

           …

           Byrne: What was Seth Rich doing within the DNC? … What was Seth Rich,
           before he got killed, he was doing -- he had a particular position in the DNC,
           that would have put him in a position to know all the things you’re now hearing,
           that you can use Dominion machines to steal elections or primaries. Look up -
           - find out what his position was in the DNC, and you will now understand—he
           understood Hillary had cheated Bernie out of the primary, not just because of
           some emails. … Find out what Seth Rich, before he was killed, what was his
           role in the DNC? And it was a role that I’m asserting would put him in a
           position to have known everything that we’re now saying, that the Dominion
           servers had been used in the primaries to steal from Bernie to give to Hillary.
           … They could not have let a guy who had the kind of knowledge that we’re
           now talking about, to walk around. They couldn’t let him walk around if he
           was not on board. …

           …

           Byrne: [W]e can’t accept this. This is the end. … So you can’t accept this. If
           you do, it is your last free election. Just look at what happened in Venezuela
           since then. You’ll never beat -- you’ll have Dominion everywhere. You’ll
           never be able to vote them out. You’ll never be able to vote the goons out, and


                                        80
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 81 of 106




                  the same guys who are running around the streets and beating people up in
                  restaurants are the ones who are going to be in charge.163

       (j)     On December 14, 2020, Byrne published a blog post to his Deepcapture.com
               website titled, “BOMBSHELL: Antrim County Computer Forensic Report.” In
               that blog post, Byrne republished a December 13, 2020 report by the Allied Security
               Operations Group titled, “Antrim Michigan Forensics Report, Revised Preliminary
               Summary, v2,” which Byrne had helped fund and direct. That report and Byrne’s
               blog post included the following false statements about Dominion:

                  B.2. We conclude that the Dominion Voting System is intentionally and
                  purposefully designed with inherent errors to create systemic fraud and
                  influence election results. The system intentionally generates an enormously
                  high number of ballot errors. The electronic ballots are then transferred for
                  adjudication. The intentional errors lead to bulk adjudication of ballots with no
                  oversight, no transparency, and no audit trail. This leads to voter or election
                  fraud. Based on our study, we conclude that The Dominion Voting System
                  should not be used in Michigan. We further conclude that the results of Antrim
                  County should not have been certified.

                  …

                  B.4. The Antrim County Clerk and Secretary of State Jocelyn Benson have
                  stated that the election night error (detailed above by the vote “flip” from Trump
                  to Biden) was the result of human error caused by the failure to update the
                  Mancelona Township tabulator prior to election night for a down ballot race.
                  We disagree and conclude that the vote flip occurred because of machine
                  error built into the voting software designed to create error.

                  B.5. Secretary of State Jocelyn Benson’s statement on November 6, 2020 that
                  “[t]the correct results always were and continue to be reflected on the tabulator
                  totals tape . . . .” was false.

                  B.6. The allowable election error rate established by the Federal Election
                  Commission guidelines is of 1 in 250,000 ballots (.0008%). We observed an
                  error rate of 68.05%. This demonstrated a significant and fatal error in security
                  and election integrity.

                  B.7. The results of the Antrim County 2020 election are not certifiable. This is
                  a result of machine and/or software error, not human error.

                  B.8. The tabulation log for the forensic examination of the server for Antrim
                  County from December 6, 2020 consists of 15,676 individual events, of which
                  10,667 or 68.05% of the events were recorded errors. These errors resulted in


163
   Patrick Byrne: Blowing Open the Election Steal, Operation Freedom Insider Insight (Dec. 8,
2020), https://www.youtube.com/watch?v=8lGdRb8IZKA (Ex. 365).

                                               81
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 82 of 106




     overall tabulation errors or ballots being sent to adjudication. This high error
     rates proves the Dominion Voting System is flawed and does not meet state or
     federal election laws.

     B.9. These errors occurred after the Antrim County Clerk provided a re-
     provisioned CF card with uploaded software for the Central Lake Precinct on
     November 6, 2020. This means the statement by Secretary Benson was false.
     The Dominion Voting System produced systemic errors and high error rates
     both prior to the update and after the update; meaning the update (or lack of
     update) is not the cause of errors.

     …

     B.11. It is critical to understand that the Dominion system classifies ballots into
     two categories, 1) normal ballots and 2) adjudicated ballots. Ballots sent to
     adjudication can be altered by administrators, and adjudication files can be
     moved between different Results Tally and Reporting (RTR) terminals with no
     audit trail of which administrator actually adjudicates (i.e. votes) the ballot
     batch. This demonstrated a significant and fatal error in security and election
     integrity because it provides no meaningful observation of the adjudication
     process or audit trail of which administrator actually adjudicated the ballots.

     B.12. A staggering number of votes required adjudication. This was a 2020
     issue not seen in previous election cycles still stored on the server. This is
     caused by intentional errors in the system. The intentional errors lead to bulk
     adjudication of ballots with no oversight, no transparency or audit trail. Our
     examination of the server logs indicates that this high error rate was incongruent
     with patterns from previous years. The statement attributing these issues to
     human error is not consistent with the forensic evaluation, which points more
     correctly to systemic machine and/or software errors. The systemic errors are
     intentionally designed to create errors in order to push a high volume of ballots
     to bulk adjudication.

     …

     B.15. Significantly, the computer system shows vote adjudication logs for prior
     years; but all adjudication log entries for the 2020 election cycle are missing.
     The adjudication process is the simplest way to manually manipulate votes. The
     lack of records prevents any form of audit accountability, and their conspicuous
     absence is extremely suspicious since the files exist for previous years using the
     same software. Removal of these files violates state law and prevents a
     meaningful audit, even if the Secretary wanted to conduct an audit. We must
     conclude that the 2020 election cycle records have been manually removed.

     …

     B.19. The only reason to change software after the election would be to
     obfuscate evidence of fraud and/or to correct program errors that would de-


                                   82
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 83 of 106




     certify the election. Our findings show that the Central Lake Township
     tabulator tape totals were significantly altered by utilizing two different
     program versions (10/23/2020 and 11/05/2020), both of which were software
     changes during an election which violates election law, and not just human error
     associated with the Dominion Election Management System. This is clear
     evidence of software generated movement of votes. The claims made on the
     Office of the Secretary of State website are false.

     …

     B.21. Because the intentional high error rate generates large numbers of ballots
     to be adjudicated by election personnel, we must deduce that bulk adjudication
     occurred. However, because files and adjudication logs are missing, we have
     not yet determined where the bulk adjudication occurred or who was
     responsible for it. Our research continues.

     B.22. Research is ongoing. However, based on the preliminary results, we
     conclude that the errors are so significant that they call into question the
     integrity and legitimacy of the results in the Antrim County 2020 election to the
     point that the results are not certifiable. Because the same machines and
     software are used in 48 other counties in Michigan, this casts doubt on the
     integrity of the entire election in the state of Michigan.

     …

     B.24. Michigan resident Gustavo Delfino, a former professor of mathematics
     in Venezuela and alumni of University of Michigan, offered a compelling
     affidavit [Exhibit 2] recognizing the inherent vulnerabilities in the SmartMatic
     electronic voting machines (software which was since incorporated into
     Dominion Voting Systems) during the 2004 national referendum in Venezuela
     (see attached declaration). After 4 years of research and 3 years of undergoing
     intensive peer review, Professor Delfino’s paper was published in the highly
     respected “Statistical Science” journal, November 2011 issue (Volume 26,
     Number 4) with title “Analysis of the 2004 Venezuela Referendum: The
     Official Results Versus the Petition Signatures.” The intensive study used
     multiple mathematical approaches to ascertain the voting results found in the
     2004 Venezuelan referendum. Delfino and his research partners discovered not
     only the algorithm used to manipulate the results, but also the precise location
     in the election processing sequence where vulnerability in machine processing
     would provide such an opportunity. According to Prof Delfino, the magnitude
     of the difference between the official and the true result in Venezuela estimated
     at 1,370,000 votes. Our investigation into the error rates and results of the
     Antrim County voting tally reflect the same tactics, which have also been
     reported in other Michigan counties as well. This demonstrates a national
     security issue.

     …


                                  83
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 84 of 106




     D.13. On Sunday December 6, 2020, our forensics team visited the Antrim
     County Clerk. There were two USB memory sticks used, one contained the
     software package used to tabulate election results on November 3, 2020, and
     the other was programmed on November 6, 2020 with a different software
     package which yielded significantly different voting outcomes. The election
     data package is used by the Dominion Democracy Suite software & election
     management system software to upload programming information onto the
     Compact Flash Cards for the Dominion ImageCast Precinct to enable it to
     calculate ballot totals.

     D.14. This software programming should be standard across all voting
     machines systems for the duration of the entire election if accurate tabulation is
     the expected outcome as required by US Election Law. This intentional
     difference in software programming is a design feature to alter election
     outcomes.

     …

     D.19. The Secretary of State Jocelyn Benson’s statement is false. Our findings
     show that the tabulator tape totals were significantly altered by utilization of
     two different program versions, and not just the Dominion Election
     Management System. This is the opposite of the claim that the Office of the
     Secretary of State made on its website. The fact that these significant errors
     were not caught in ballot testing and not caught by the local county clerk shows
     that there are major inherent built-in vulnerabilities and process flaws in the
     Dominion Election Management System, and that other townships/precincts
     and the entire election have been affected.

     …

     J.1. We reviewed the Tabulation logs in their entirety for 11/6/2020. The
     election logs for Antrim County consist of 15,676 total lines or events.

         • Of the 15,676 there were a total of 10,667 critical errors/warnings
         or a 68.05% error rate.

         • Most of the errors were related to configuration errors that could
         result in overall tabulation errors or adjudication. These 11/6/2020
         tabulation totals were used as the official results.

     …

     J.3. A high “error rate” in the election software (in this case 68.05%) reflects an
     algorithm used that will weight one candidate greater than another (for instance,
     weight a specific candidate at a 2/3 to approximately 1/3 ratio). In the logs we
     identified that the RCV or Ranked Choice Voting Algorithm was enabled (see
     image below from the Dominion manual). This allows the user to apply a
     weighted numerical value to candidates and change the overall result. The


                                   84
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 85 of 106




                  declaration of winners can be done on a basis of points, not votes. [Image 8]:




                  J.4. The Dominion software configuration logs in the Divert Options, shows
                  that all write-in ballots were flagged to be diverted automatically for
                  adjudication. This means that all write-in ballots were sent for “adjudication”
                  by a poll worker or election official to process the ballot based on voter “intent”.
                  Adjudication files allow a computer operator to decide to whom to award those
                  votes (or to trash them).164

       (k)     On a December 22, 2020 broadcast of Steel Truth with Ann Vandersteel, Byrne
               made, endorsed, and adopted the following false statements:

                  Byrne: I am still in DC and the, the drapes behind me. It seemed to the, the
                  careful Watchers on the internet and figured out where I am, and this is the
                  Trump hotel, it has nothing to, that implies no endorsement from Donald
                  Trump.

                  …

                  Byrne: But I can tell you a Microsoft certified security guy has given us the
                  photographs and the hard documentary or evidence of a Dominion vote
                  counting machine tabulation machine in a swing state that had a, has a, I mean,

164
   Patrick Byrne, BOMBSHELL: Antrim County Computer Forensic Report, Deep Capture (Dec.
14, 2020), https://www.deepcapture.com/2020/12/antrim-county-computer-forensic-report/ (Ex.
355).

                                                85
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 86 of 106




                  we have the photographs, everything has a wireless card inside it. And the
                  forensics show that it connected to a wireless network in the thermostat of the
                  room, there was a wireless network that connected into this machine… through
                  a thermostat wireless into the wireless card on the vote counting machine. …
                  [T]hey were accessing through the internet, through a hidden port in a
                  thermostat in the room, getting on the Dominion machine.

                  …

                  Byrne: [I]t’s election fraud, the election officials and the machinery is what
                  cheated.

                  …

                  Byrne: It was stolen.

                  …

                  Byrne: I’ve been living here for about three months, and that’s three months
                  more of my life than I spent in Washington, D.C.165

       (l)     On a December 24, 2020 broadcast of The Pete Santilli Show, in a segment titled
               “Patrick Byrne Says China (CCP) Accessed Dominion Voting Machines Via
               Wireless Modems,” Byrne made, endorsed, and adopted the following false
               statements:

                  Pete Santilli: Is there evidence that China — CCP — has had a hand in meddling
                  in our 2020 election?

                  Byrne: Yes there is. Just yesterday — last evening — I reviewed information,
                  information, data, photographs, IP addresses and such, that demonstrated a
                  counting machine — a Dominion counting machine — a counting operation in
                  a swing state having — that was directly hacked, that was directly accessed
                  through, there was through an appliance in the room, and that machine had a
                  wireless card in it, and an appliance in the room that had an internet of things.
                  If you know what that is? An internet of things: wireless access itself was
                  accessed from China and from a subsidiary in China from a certain IP address
                  that is belongs to one of the companies whose name has come up as one of the
                  as a company that’s really just a front for the Chinese military, Chinese national
                  government. And from that company through some various leaps it got to an
                  appliance that was in the room and then leaped onto — leapt — onto a
                  Dominion mobile device that had a wireless card in it. And the IPs — the entire
                  thing super to nuts — is documented — on that fact alone, on that fact alone, I


165
     Ann Vandersteel & Patrick Byrne 12_22_2020, Steel Truth (Dec. 22, 2020),
https://rumble.com/vc5rtr-ann-vandersteel-and-patrick-byrne-12-22-2020-steel-truth.html (Ex.
357).

                                               86
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 87 of 106




                  think that should trigger all kinds of things. That’s just one counting operation
                  in one county in one swing state.166

       (m)     On December 26, 2020, on Twitter, Byrne retweeted—and specifically
               “vouch[ed]” for—a story falsely stating that a Dominion voting machine had been
               hacked during the 2020 Election, and made, endorsed, and adopted the following
               false statements:

                  I vouch for this. I have seen the photographs, the computer forensics, the IP
                  traces back to China. To a corporation whose name has long been linked to CP:
                  “Exam Indicates Georgia Tabulating Machine Sent Results to China”:




                                                                                      167


       (n)     On January 27, 2021, Byrne published on his website Deepcapture.com, a blog post
               titled, “How DJT Lost the White House, Chapter 1: All the President’s Teams (11/3

166
    Patrick Byrne Interview: CCP China Accessed Dominion Via Wireless Modem, The Pete
Santilli Show (Dec. 24, 2020), https://rumble.com/vek5z3-patrick-byrne-the-deep-rig-book-
interview-12242020-pete-santilli-china-domi.html (Ex. 366).
167
     Patrick Byrne (@PatrickByrne), Twitter (Dec. 26, 2020), previously available at
https://twitter.com/PatrickByrne/status/1342897929279987714?s=20
[https://web.archive.org/web/20210225031802/https://twitter.com/PatrickByrne/status/13428979
29279987714?s=20] (Ex. 367).

                                               87
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 88 of 106




  – 12/17).” Byrne then republished that same blog post in his book as “Chapter 5:
  November 9 - December 17: All The President’s Teams.” In that blog post, Byrne
  described and published the contents of meetings and conversations with, among
  others, Sidney Powell and Michael Flynn, during which he and they falsely claimed
  they had evidence that Dominion machines were created for the purpose of rigging
  elections, and in fact rigged the 2020 election to steal it from Donald Trump. Byrne
  also republished false claims by Edward Solomon that Dominion machines flipped
  votes in favor of Biden and rigged the election results against Trump in Philadelphia
  and Atlanta. Byrne likewise linked to and republished his false December 14, 2020
  blog post, “BOMBSHELL: Antrim County Computer Forensic Report.” In his
  January 27, 2021 blog post, Byrne published the following false statements of fact
  to support those false claims:

     Byrne: For example, the clear-speaking mathematician Edward Solomon gave
     two public presentations, one dissecting Georgia’s results, one Philadelphia’s
     (both below). The patterns and puzzles you see Solomon unraveling in these
     two videos were precisely what our own cyber-ninjas were doing inside our
     group (to give you a feel for their work).

     [The embedded video title, “Edward Solomon – Geometric Proof for Georgia,”
     included the following false statements and graphics about Dominion]

     Edward Solomon: I shall present to you geometric proof that the 2020
     presidential election was stolen in the city of Atlanta and the state of Georgia.
     Geometrical proof supersedes any statistical argument or counterargument.

     …

     Solomon: So how do I know that something terrible happened in Atlanta?
     Well, there would be sets of precincts, we’ll call them elementary schools, uh,
     where exact discrete integer ratios, because votes are supposed to be integers,
     right? They would appear for Trump to the total. So let’s say Trump would
     get 40 out of every 100 votes exactly, and this would happen in several precincts
     at once. … Then they would abandon the ratio, this algorithm would release
     control of them, and let them continue to tabulate their votes naturally without
     any more interference. … So for all of the ratios or the percentages in this case
     to come out to exactly 40.000% or Trump gets exactly 4 out of 10 votes in each
     precinct is absurd. … So let’s take a look, this is coming off my spreadsheet
     here for Atlanta, and the 5.5555% for Trump, which is the 1 to 18 ratio, 4 to 72.




                                   88
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 89 of 106




                            89
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 90 of 106




     Solomon: When the algorithm was running in all the, in the 371 precincts in
     Atlanta that we seized, Trump was only getting 14.65% of the vote. But when
     the algorithm stopped operating, Trump started to receive 23.57% of the vote
     for all these precincts.

     …


                                90
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 91 of 106




     …

     [The embedded video title, “Smoking Gun: ES&S Transferring Vote Ratios
     between Precincts in PA.,” included the following false statements and graphics
     about Dominion]

     Solomon: I have all the data from Philadelphia and all the tabulations done


                                 91
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 92 of 106




                  over time for the entire week after Election Day and I have discovered the way
                  Dominion actually distributes the vote and it transfers.. fractions between
                  precincts. … I discovered that the fraction logic what it does is sets a specific
                  number of votes that Trump is allowed to get… and then it puts a minimum on
                  Biden. …. Before I get into the Dominion vote-switching. … This is how I
                  finally figured out how Dominion works. … I think Dominion has a certain
                  number of votes it needs to flip. … Because Trump had such a huge margin,
                  let’s say it needs to flip them and needs to make sure that Biden gets 66 votes
                  to every 33 votes that Trump gets. … What it does, it just splits into blocks,
                  these fractional blocks. …. This is what Dominion does, I’m going to split this
                  into three precincts and change the amount of votes that come in.

                  …

                  Byrne: Days later a judge read it, and found it alarming enough that he gave a
                  court order for a formal exploitation of the Antrim County voting machines.
                  The Bad News Bears returned to Antrim County and this time, with a proper
                  court order in their pocket, they were able to image hard drives, and returned to
                  base camp with those images. By working in staggered shifts around the clock,
                  over the next four days they performed a month’s worth of work, first breaking
                  the security on the imaged hard drives, then reconstructing the files, then
                  analyzing them. That was all fed up through the system, and emerged about a
                  week later as an eye-opening report that created a national stir, known as the
                  Antrim County Computer Forensics Report.

                  [Hyperlink to December 14, 2020 blog post titled, “BOMBSHELL: Antrim
                  County Computer Forensic Report,” which includes the false statements quoted
                  in paragraph 137(j), above]168

       (o)     On January 31, 2021, Byrne published on his website Deepcapture.com, a blog post
               titled, “How DJT Lost the White House, Chapter 2: Was there Foreign Interference
               in this Election? You Make the Call.” Byrne then republished a modified version
               of that same blog post in his book as “Chapter 3: Election 2020 Foreign
               Interference.” In that blog post, Byrne posted a photo of what he purported to be
               proof that “Dominion machines are made in China,” which was actually a photo of
               boxes of transport bags and not any machines. Byrne also linked to a spreadsheet
               that was populated with fake MAC addresses and irrelevant IP addresses and
               published contents of a declaration by a purported “retired senior military officer”
               in order to falsely claim that votes were flipped from Trump to Biden using
               Dominion machines and that Dominion was “owned and controlled by foreign


168
   Patrick Byrne, How DJT Lost the White House, Chapter 1: All the President’s Teams (11/3-
12/17), Deep Capture (Jan. 27, 2021), https://www.deepcapture.com/2021/01/november-3-
december-23-all-the-presidents-teams/ (Ex. 349); Patrick Byrne, The Deep Rig: How Election
Fraud Cost Donald J. Trump the White House, By a Man Who did not Vote for Him (2021) (Ex.
361).

                                                92
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 93 of 106




  entities.” In this blog post, Byrne published the following false statements of fact
  to support those false claims:

     On the dictum that “a picture is worth 1,000 words,” I will start with something
     to end debate on whether Dominion machines are made in China:




     The cyber-specialists to whom I refer, who has access to such tools (and even
     more arcane ones), has documented vote-flipping in the Problematic 6 states
     amounting to 299,567 votes, just enough in each state to flip the election. 43%
     of that activity came from China. For people who wish to study the data behind
     this claim, click here: US Election Fraud 2020_General (hyperlinks to the
     following spreadsheet listing “TARGETS STATES” and alleged “CHANGES”
     in “VOTES” through Dominion’s machines)




                                   93
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 94 of 106




     For those who shudder at the thought of opening an Excel spreadsheet, this 1
     minute video shows hundreds of foreign entities (many in China) who, on
     November 3, 2020, were conducting Man-in-the-Middle attacks on election
     system across these states of Pennsylvania, Michigan, Wisconsin, Arizona,
     Nevada, and Georgia in order to flip votes.

     Now let us turn to a statement by a retired senior military officer that lays things
     out rather clearly (there is a fair bit of “dolphin-speak” below, but if you read it
     slowly, most will make more sense to you than you may expect).

     …

     4. Dominion Voting Systems is owned and controlled by foreign entities. We
     lose control of the data when it goes to a foreign country. For example:

     • The electronic information went to Germany, Barcelona, Serbia, and Canada

     • Dominion Servers in Belgrade Serbia. P 82.117.198.54 (ASN Range:
     82.117.192.0/19)

     • Dominion Servers ftp.dominionvoting.com with IP 69.172.237.100 (ASN
     Range: 69.172.236.0/22) is located in Toronto, Canada

     • www.scytl.com with IP 52.57.209.147 (ASN Range: 52.57.0.0/16) is (was)
     located in Frankfurt Germany

     • support.scytl.com with IP 213.27.248.118 (ASN Range: 213.27.128.0/17) is
     located in Barcelona, Spain

     • scytl-com.mail.protection.outlook.com with IP 104.47.10.36 (ASN Range:
     104.40.0.0/13) is located in Ireland



                                   94
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 95 of 106




                 • On election night the DE-CIX Frankfurt there was a 30% spike over the
                 previous high rate of traffic. One stated probable cause was increased data flow
                 to servers supporting the US Election.

                 Dominion Voting Systems and related companies are owned or heavily
                 controlled and influenced by foreign agents, countries, and interests. The
                 forensic report we prepared found that “the Dominion Voting System is
                 intentionally and purposefully designed with inherent errors to create systemic
                 fraud and influence election results”.

                 5. The system intentionally generates an enormously high number of ballot
                 errors…The intentional errors lead to bulk adjudication of ballots with no
                 oversight, no transparency, and no audit trail. This is the exact type of issue that
                 leads to voter and/or election fraud.

                 6. The report found the election management system to be wrought with
                 unacceptable vulnerabilities— including access to the internet— a key indicator
                 to find evidence of fraud, and numerous malicious actions.

                 7. The numerous similarities will find that Dominion Voting Systems,
                 Smartmatic, Electronic Systems & Software, and Hart Inter Civic, Clarity
                 Election Night Reporting, Edison Research, Sequoia, Scytl, and similar or
                 related entities, agents or assigns, have the same flaws and were subject to
                 foreign interference in the 2020 election in the United States.

                 8. These systems bear the same crucial code “features” and defects that allowed
                 the same outside and foreign interference in our election, in which there is the
                 probability votes were in fact altered and manipulated contrary to the will of the
                 voters.

                 …

                 8.c) With the various mergers, acquisitions, license agreements and
                 partnerships the entire Election ecosystem in the United States is one and the
                 same of any other Country where these systems are based, created, designed,
                 used and so on. Namely Venezuela and their investment into Smartmatic.

                 8.d) Dominion’s purchase of Sequoia Voting Systems from Smartmatic has
                 resulted in the same “Source Code” being used today.169



169
    Patrick Byrne, How DJT Lost the White House, Chapter 2: Was there Foreign Interference in
this     Election?    You     Make     the   Call., Deep     Capture   (Jan    31,     2021),
https://www.deepcapture.com/2021/01/how-djt-lost-the-white-house-chapter-2-was-there-
foreign-interference-in-this-election-you-make-the-
call/ [https://web.archive.org/web/20210220160932/https://www.deepcapture.com/2021/01/how-



                                               95
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 96 of 106




       (p)     On February 4, 2021, Byrne published on his website Deepcapture.com, a blog post
               titled, “How DJT Lost the White House, Chapter 4: The Christmas Doldrums
               (December 23- noon January 6).” Byrne republished that blog post in his book as
               “Chapter 7: The Christmas Doldrums (December 23 – January 6 noon).” In that
               blog post, Byrne made the following false statements about Dominion:

                  The next day, a shredding company in a neighboring county got a phone call to
                  pick up an assignment to shred. The truck pulled up, and loaded approximately
                  3,000 pounds of ballots. It has been confirmed to me that the order was paid for
                  by someone with a credit card from “Dominion Voting”. The shredding truck
                  pulled away. Through a mechanism I will not explain, that shredding truck was
                  intercepted, its work stopped, and ultimately 10,000 pounds of shredded
                  material was dumped out on the floor of a local police station, so there would
                  be a chain-of-evidence. Roughly 3,000 pounds of the shredded material was the
                  ballots (the other 7,000 was from prior customers). The shredding that had been
                  order by the Dominion Voting employee had not been normal shredding
                  (turning things into long strips); it had not been the special shredding (turning
                  the material into confetti); it had been the super-duper military-grade shredding,
                  where the ballots had been shredded then crushed down to spitballs. An Atlanta
                  DHS agent arrived and took command. A discovery was made: some of the
                  shredded ballots had not been completely shredded. In fact, a few had stuck to
                  the walls of the bin, and were whole. Also found, I was told, were receipts and
                  shipping labels from the outside of the boxes that held the ballots: these receipts
                  and shipping labels were from a Chinese print shop in the south of China. The
                  DHS agent acquired all of these (and that particular agent is one with an
                  expertise in matters Chinese, I am told).

                  …

                  Various aspects of the story I told above are documented in photos and film.170

       (q)     On February 17, 2021, Byrne published his book, The Deep Rig: How Election
               Fraud Cost Donald J. Trump the White House, By a Man Who did not Vote for Him
               (Or, what to send to friends who ask, “Why do you doubt the integrity of the 2020
               Election?”). In that book, Byrne republished the false statements about Dominion
               from his January 27, 2021, January 31, 2021, and February 4, 2021 blog posts, as



djt-lost-the-white-house-chapter-2-was-there-foreign-interference-in-this-election-you-make-the-
call/] (Ex. 358); Patrick Byrne, The Deep Rig: How Election Fraud Cost Donald J. Trump the
White House, By a Man Who did not Vote for Him (2021) (Ex. 361).
170
     Patrick Byrne, How DJT Lost the White House, Chapter 4: The Christmas Doldrums
(December       23-     noon     January     6),    Deep      Capture      (Feb.     4,   2021),
https://www.deepcapture.com/2021/02/how-djt-lost-the-white-house-chapter-4-the-christmas-
doldrums-december-23-noon-january-6/ (Ex. 354); Patrick Byrne, The Deep Rig: How Election
Fraud Cost Donald J. Trump the White House, By a Man Who did not Vote for Him (2021) (Ex.
361).

                                                96
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 97 of 106




  well as additional false statements about Dominion.   Those additional false
  statements are:

     Suspicion came to focus on Dominion Voting … Within days, the cyber teams
     with whom I was working were coming up with data that showed what had
     happened in those windows where counting had been “stopped”: hundreds of
     thousands of ballots had been injected, often running 99.4% and even 100%
     Biden.




                               97
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 98 of 106




                            98
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 99 of 106




     Here is a good example of a statistically impossible event our dolphin-speakers
     noticed as they rummaged through the data. There were occasions where a
     group of precincts in a state would, in lockstep, begin counting all presidential
     votes 17/18 for Biden, 1/18 for Trump. A number of precincts, simultaneously,
     all did that together. Then after 90 minutes, their counting would go back to
     normal, but another set of precincts in the state would suddenly all flip to
     counting 17/18 votes for Biden, 1/18 for Trump. Precisely, for 90 minutes. Then
     they would flip to normal, and another set of precincts would pick up the Rig.
     Over and over around the state. That fact alone demonstrates that the entire
     election in that state must be discounted: it is 0% trustworthy.

     One place (but not the only place) this happened was Georgia. A researcher
     named Edward Solomon reported on this oddity in Georgia:

     Click to play video: Edward Solomon - Geometric Proof for Georgia

     [The embedded video title, “Edward Solomon – Geometric Proof for Georgia,”
     included the false statements and graphics about Dominion quoted and
     excerpted in paragraph 137(n), above]

     …

     And then for Pennsylvania:

     Click to play video: PA Edward Solomon has found *disturbing* signs of


                                  99
             Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 100 of 106




                   statistically impossible patterns

                   [The embedded video title, “Smoking Gun: ES&S Transferring Vote Ratios
                   between Precincts in PA.,” included the false statements and graphics about
                   Dominion quoted and excerpted in paragraph 137(n), above]

                   …

                   Fulton County, Georgia defied a unanimous legislative mandate demanding a
                   complete forensic audit. Instead, as I indicated, six hours after that mandate was
                   given, Enterprise vans whisked ballots out of the warehouse, and the next day
                   a shredding company in the next county was engaged to shred ballots, paid for
                   by an employee of Dominion Voting with, I am informed, a company credit
                   card.171

       (r)      In The Deep Rig, the full-length documentary that Byrne wrote, directed, produced,
                and performed in; that Byrne premiered on June 26, 2021, in Maricopa County,
                Arizona; and that Byrne promoted to large audiences, Byrne made, endorsed, and
                adopted the following false statements:

                   Byrne: I had a ringside seat to events from November 3rd, 2020 to January 20th,
                   2021, and feel a duty to tell the world what happened. I will not be regurgitating
                   the headline events everyone will have read, but we’ll aim to explain what was
                   going on behind the scenes and give my best account of why things played out
                   as they did. My only interest is honestly conveying the truth for historical
                   purpose.

                   …

                   Matthew DePerno: These are the words of actual forensic scientists who
                   reviewed the, reviewed the information and made a conclusion based on the
                   data that they reviewed. What’s so important about this report and what was so
                   stunning to everyone who read it was in the conclusion, which is in paragraph
                   two of section B. And they stated, we conclude that the Dominion voting system
                   is intentionally and purposely designed with inherent errors to create systemic
                   fraud and influence election results. The system intentionally generates any
                   normally high number of ballot errors. The electronic ballots are then
                   transferred for adjudication. The intentional errors lead to bulk adjudication of
                   ballots with no oversight, no transparency and no audit trail. This leads to voter

171
   Patrick Byrne, The Deep Rig: How Election Fraud Cost Donald J. Trump the White House, By
a Man Who did not Vote for Him (2021) (Ex. 361); Patrick Byrne, The Deep Rig: How Election
Fraud Cost Donald J. Trump the White House, By a Man Who did not Vote for Him (Or, what to
send to friends who ask, “Why do you doubt the integrity of the 2020 Election?”), Deep Capture
(Feb. 20, 2021), https://www.deepcapture.com/2021/02/the-deep-rig-how-election-fraud-cost-
donald-j-trump-the-white-house-by-a-man-who-did-not-vote-for-him-or-what-to-send-friends-
who-ask-why-do-you-doubt-the-integrity-of-election-2020-4-99/ (Ex. 368).

                                                100
Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 101 of 106




      or election fraud. Based on our study, we conclude that the dominion voting
      system should not be used in Michigan.

      …

      DePerno: So right before you get on the plane, essentially, we were essentially
      taking off everybody. Exactly, which is not. We’d also heard that the county
      administrator had called Dominion directly, uh, and that county administrator,
      uh, directed Dominion to get to Antrim County and that they may need to
      protect their equipment. December 4th, at 11:03 PM. Someone accessed the
      Antrim County election management system and removed files. They removed
      system logs and other files that would give us the opportunity and let us review
      what actually happened on election night. We want to see if anyone access that
      system on election night. We want to see if anyone used the modules within the
      system that allows them that are built into the system and allow them to
      manipulate and change votes. This isn’t me making this up. This isn’t
      conspiracy theory. These are actually procedures that are all outlined within the
      Dominion manual itself.

      …

      Joe Oltmann: And the ultimate outcome was they said that the system was either
      designed for or built to create fraud, to allow for a fraudulent outcome, no
      matter what, no matter what you say about Dominion voting system, Dominion
      is saying that it’s a safe system, nothing to see here. And again, if everyone is
      telling you that there’s nothing to see here, but all of the data tells you that
      there’s fraud in the system. Which one are you supposed to believe?

      …

      Oltmann: So in September of 2020, I set out to infiltrate Antifa. And, uh, and I
      did so I had, I met a guy that was a part of Antifa and he said, I got to figure out
      a way to get out, but I’m too deep into the process. So I said, the first thing that
      we could happen is we could dismantle it. And the easy way to dismantle it is
      to uncover who’s actually running Antifa. So he got me on a phone call. They
      were talking about how they needed to be fortifying, continue to do the things
      that they were doing, not just in Colorado Springs, but in Denver and all over
      Colorado. And a guy named Eric started speaking. And when Eric started
      speaking, he started talking again about how he did afford to fight, not give up.
      They asked who is Eric, right? Who’s Eric. And, um, they, uh, somebody came
      back and said, oh, Eric said, Dominion guy. As he continued to speak,
      somebody else interrupted him and said, Hey, what are we going to do if Trump
      wins? And he responded, don’t worry about the election. Trump’s not going to
      win. I made sure of it. So I hung up the phone, started doing research on Eric. I
      didn’t know Eric was Coomer. I just knew Eric. I’m kind of a research junkie.
      So I just went through and started gathering information, went and listened to
      YouTube, YouTube videos to make sure that the voice that I heard on the call


                                   101
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 102 of 106




                   was the same voice that, um, uh, to match up to that particular individual. And
                   so as I walked through this process and gathering information, I thought there’s
                   no way that a guy that has a PhD from Cal Berkeley is a part of Antifa. So I put
                   it aside and figured out he had to work for the CIA FBI. One of the, the
                   alphabets. I didn’t think anything of Eric Coomer. I didn’t think of anything
                   about that phone call. I just knew something was wrong. November 3rd, we all
                   know what happened. We went to sleep at night with President Trump being
                   handily ahead. Um, we woke up the next morning that Biden had won and
                   nothing to see here. And I’m sitting at the, uh, at my friend’s place and I get
                   this text message. It’s like, Joe, you need to read this article. And I said, I went
                   through the article and it talked about in Georgia in several precincts that the
                   system during election, the election on election day actually went down. And
                   there was a description inside of the article that said why it went down, that they
                   had to do an update in the middle and it took it down for four hours. But the
                   person that gave the update was Eric Coomer. And at that moment, my heart
                   sank. That’s what I knew. That’s what I knew that there was a, you know,
                   Dominion voting systems was in 28 states. That’s when I started to realize that,
                   you know, this guy, Eric Coomer when he said on that call, that don’t worry
                   about Trump. You know, he’s not gonna win. Um, that’s when I knew that there
                   was a high probability that he affected the election.172

       154.    As set forth above throughout this Complaint in detail, Byrne published these false

statements about Dominion with actual malice, even though Byrne actually knew and recklessly

disregarded that they were false.

       155.    Byrne’s statements are reasonably understood to be statements of fact about

Dominion, and were understood by people who saw, heard, and read them to be statements of fact

about Dominion.

       156.    Byrne’s statements are false. Far from being created in Venezuela to rig elections

for a now-deceased Venezuelan dictator, Dominion was created in Toronto, and its voting systems

are certified under standards promulgated by the EAC, reviewed and tested by independent testing

laboratories accredited by the EAC, and were designed to be auditable and include a paper ballot

backup to verify results. Because of this backup, independent audits and hand recounts of paper



172
   The Deep Rig (2021), https://www.loom.com/share/36db4fc626df467b82f1fb9def1949af (Ex.
369).

                                                102
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 103 of 106




ballots have conclusively and repeatedly disproven the false claim that votes in Dominion

machines were flipped, weighted, deleted, or otherwise manipulated by algorithms, software,

cyber-attacks, or otherwise. Hugo Chávez’s elections were not run by Dominion, but were run by

election officials using machines made by an entirely different company—Smartmatic, a

competitor of Dominion. Dominion was not created in or for Venezuela, has never been located

there, and is not owned by Smartmatic or Venezuelans. Dominion has never provided machines

or software or technology to Venezuela, nor has it ever participated in any elections in Venezuela.

It has no ties to the Venezuelan government or Hugo Chávez. Dominion does not use Smartmatic’s

software or machines, and there was no Smartmatic technology in any of Dominion’s voting

machines in the 2020 election. Dominion did not pay to shred ballots in the 2020 election.

Dominion did not bribe Georgia officials or give them “election insurance.” Dominion is not a

member of the CISA Board of Directors, nor is Dominion run by China or the Chinese Communist

Party. Dominion did not rig the 2016 Democratic primary election to steal it from Senator Bernie

Sanders, was not involved in the death of Seth Rich in any way, and was certainly not part of a

conspiracy to murder Mr. Rich in order to cover up a steal of the 2016 Democratic Primary in

favor of Hillary Clinton.

       157.    Byrne had no applicable privilege or legal authorization to make these false and

defamatory statements, or if he did, he abused it.

       158.    Byrne’s defamatory statements, whether taken individually or together in their

cumulative impact, damaged Dominion in the various ways described herein.

       159.    Dominion is entitled to punitive damages because Byrne’s defamatory statements

were accompanied with malice, wantonness, and a conscious desire to cause injury. Byrne




                                                103
          Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 104 of 106




purposefully made the defamatory statements heedlessly and with reckless and willful indifference

to Dominion’s rights.

       160.   Dominion is entitled to punitive damages because Byrne published the defamatory

statements about Dominion with actual malice.

       161.   Byrne’s statements are defamatory per se, as they impute serious criminal conduct

to Dominion and also malign Dominion in the conduct of its business or trade. Byrne’s statements

have exposed Dominion to the most extreme hatred and contempt. Byrne has accused Dominion

of fraud, election-rigging, conspiracy, and bribery, which are serious crimes. For Dominion—

whose business is producing and providing voting systems for elections—there are no accusations

that could do more to damage Dominion’s business or to impugn Dominion’s integrity, ethics,

honesty, and financial integrity. Byrne’s statements were calculated to—and did in fact—provoke

outrage and cause Dominion enormous harm.

       162.   Byrne’s viral disinformation campaign about Dominion reached millions of people

worldwide and caused enormous economic harm to Dominion. As a result of that defamatory

campaign, Dominion has suffered the following single and indivisible injuries: Dominion

employees have been stalked, have been harassed, and have received death threats; Dominion has

been forced to make an expenditure of money to remedy the defamation and to protect the lives of

its employees; Dominion has lost profits; and Dominion’s goodwill and enterprise value have been

irreparably damaged. Dominion is entitled to damages, including presumed economic damages,

as a consequence of Byrne’s conduct. These presumed damages include but are limited to the

economic harm caused by Byrne that now has prevented Dominion from becoming a multi-billion-

dollar company.




                                              104
               Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 105 of 106




         163.     In view of the foregoing, Dominion is entitled to actual, presumed, punitive, and

other economic damages in an amount to be specifically determined at trial.

                                       PRAYER FOR RELIEF

         WHEREFORE, Dominion respectfully requests that the Court enter an award and

judgment in its favor, and against Patrick Byrne, as follows:

         (a)      awarding Dominion general compensatory damages in amount to be determined at
trial;

        (b)    awarding Dominion damages for (1) lost profits of not less than $600,000,000; (2)
lost goodwill and enterprise value of not less than $1,000,000,000; (3) security expenses of not
less than $600,000; and (4) expenses incurred combatting the disinformation campaign of not less
than $700,000;

         (c)      awarding Dominion punitive damages in an amount to be determined at trial;

         (d)      awarding Dominion pre- and post-judgment interest;

         (e)      such other and further relief as the Court deems appropriate.

                                           JURY DEMAND

         Plaintiffs demand a trial by jury on all claims and issues so triable.

 Dated: August 10, 2021                              Respectfully submitted,

                                                     By:   /s/ Megan L. Meier

 Justin A. Nelson (D.C. Bar No. 490347)              Thomas A. Clare, P.C. (D.C. Bar No. 461964)
 Brittany Fowler (pro hac vice pending)              Megan L. Meier (D.C. Bar No. 985553)
 (TX Bar No. 24109884)                               Dustin A. Pusch (D.C. Bar No. 1015069)
 SUSMAN GODFREY LLP                                  CLARE LOCKE LLP
 1000 Louisiana Street, #5100                        10 Prince Street
 Houston, Texas 77002                                Alexandria, VA 22314
 (713) 651-9366                                      (202) 628-7400
 jnelson@susmangodfrey.com                           tom@clarelocke.com
 bfowler@susmangodfrey.com                           megan@clarelocke.com
                                                     dustin@clarelocke.com
 Stephen Shackelford, Jr. (admission pending)
 (NY Bar No. 5393657)                                Attorneys for Plaintiffs
 SUSMAN GODFREY LLP
 1301 6th Avenue
 New York, NY 10019



                                                  105
         Case 1:21-cv-02131 Document 1 Filed 08/10/21 Page 106 of 106




(212) 336-8330
sshackelford@susmangodfrey.com

Davida Brook (admission pending)
(CA Bar No. 275370)
SUSMAN GODFREY LLP
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
(310) 789-3100
dbrook@susmangodfrey.com

Rodney Smolla (admission pending)
(DE Bar No. 6327)
4601 Concord Pike
Wilmington, DE 19803
rodsmolla@gmail.com
(864) 373-3882

Attorneys for Plaintiffs




                                       106
